Loan Number 1012791

[Published CUSIP Number:__________]
[Revolving Credit CUSIP Number: __________]



--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of March 31, 2015
by and among
SPIRIT REALTY, L.P.,
a Delaware limited partnership,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.5,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
______________________________________________________
WELLS FARGO SECURITIES, LLC, and DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
and
BANK OF AMERICA, N.A., JP MORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA and
SUNTRUST BANK,
as Documentation Agents

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



ARTICLE I
Definitions
1


Section 1.1
Definitions
1


Section 1.2
General; References to Central Time
35


Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries
36


ARTICLE II
Credit Facility
36


Section 2.1
Revolving Loans
36


Section 2.2
Intentionally Omitted
38


Section 2.3
Intentionally Omitted
38


Section 2.4
Letters of Credit
38


Section 2.5
Swingline Loans
44


Section 2.6
Rates and Payment of Interest on Loans
46


Section 2.7
Number of Interest Periods
47


Section 2.8
Repayment of Loans
47


Section 2.9
Prepayments
48


Section 2.10
Continuation
48


Section 2.11
Conversion
49


Section 2.12
Notes
49


Section 2.13
Voluntary Reductions of the Revolving Commitment
50


Section 2.14
Extension of Revolving Maturity Date
50


Section 2.15
Expiration Date of Letters of Credit Past Revolving Commitment Termination
51


Section 2.16
Amount Limitations
51


Section 2.17
Increase in Revolving Commitments
51


Section 2.18
Funds Transfer Disbursements
53


ARTICLE III
Payments, Fees and Other General Provisions
53


Section 3.1
Payments
53


Section 3.2
Pro Rata Treatment
54


Section 3.3
Sharing of Payments, Etc
55


Section 3.4
Several Obligations
55


Section 3.5
Fees
56


Section 3.6
Computations
57


Section 3.7
Usury
57


Section 3.8
Statements of Account
58


Section 3.9
Defaulting Lenders
58


Section 3.10
Taxes
62


ARTICLE IV
Intentionally Omitted
66


ARTICLE V
Yield Protection, Etc
66


Section 5.1
Additional Costs; Capital Adequacy
66


Section 5.2
Suspension of LIBOR Loans
69


Section 5.3
Illegality
69


Section 5.4
Compensation
69




 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 5.5
Treatment of Affected Loans
70


Section 5.6
Affected Lenders
71


Section 5.7
Change of Lending Office
71


Section 5.8
Assumptions Concerning Funding of LIBOR Loans
72


ARTICLE VI
Conditions Precedent
72


Section 6.1
Initial Conditions Precedent
72


Section 6.2
Conditions Precedent to All Loans and Letters of Credit
74


ARTICLE VII
Representations and Warranties
75


Section 7.1
Representations and Warranties
75


Section 7.2
Survival of Representations and Warranties, Etc
83


ARTICLE VIII
Affirmative Covenants
84


Section 8.1
Preservation of Existence and Similar Matters
84


Section 8.2
Compliance with Applicable Law
84


Section 8.3
Maintenance of Property
84


Section 8.4
Conduct of Business
84


Section 8.5
Insurance
84


Section 8.6
Payment of Taxes and Claims
85


Section 8.7
Books and Records; Inspections
85


Section 8.8
Use of Proceeds
85


Section 8.9
Environmental Matters
86


Section 8.10
Further Assurances
86


Section 8.11
Material Contracts
86


Section 8.12
REIT Status
87


Section 8.13
Exchange Listing
87


Section 8.14
Guarantors
87


ARTICLE IX
Information
88


Section 9.1
Quarterly Financial Statements
88


Section 9.2
Year‑End Statements
89


Section 9.3
Compliance Certificate
89


Section 9.4
Other Information
90


Section 9.5
Electronic Delivery of Certain Information
92


Section 9.6
Public/Private Information
93


Section 9.7
USA Patriot Act Notice; Compliance
93


ARTICLE X
Negative Covenants
93


Section 10.1
Financial Covenants
93


Section 10.2
Negative Pledge
95


Section 10.3
Restrictions on Intercompany Transfers
95


Section 10.4
Merger, Consolidation, Sales of Assets and Other Arrangements
96


Section 10.5
Plans
97


Section 10.6
Fiscal Year
97




 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 10.7
Modifications of Organizational Documents and Material Contracts
97


Section 10.8
Subordinated Debt Prepayments; Amendments
98


Section 10.9
Transactions with Affiliates
98


Section 10.10
Environmental Matters
99


Section 10.11
Derivatives Contracts
99


ARTICLE XI
Default
99


Section 11.1
Events of Default
99


Section 11.2
Remedies Upon Event of Default
103


Section 11.3
Remedies Upon Default
104


Section 11.4
Marshaling; Payments Set Aside
104


Section 11.5
Allocation of Proceeds
105


Section 11.6
Letter of Credit Collateral Account
106


Section 11.7
Rescission of Acceleration by Requisite Lenders
107


Section 11.8
Performance by Administrative Agent
108


Section 11.9
Rights Cumulative
108


ARTICLE XII
The Administrative Agent
109


Section 12.1
Appointment and Authorization
109


Section 12.2
Administrative Agent as Lender
110


Section 12.3
Approvals of Lenders
110


Section 12.4
Notice of Events of Default
111


Section 12.5
Administrative Agent’s Reliance
111


Section 12.6
Indemnification of Administrative Agent
112


Section 12.7
Lender Credit Decision, Etc
113


Section 12.8
Successor Administrative Agent
113


Section 12.9
Titled Agents
114


Section 12.10
Specified Derivatives Contracts
115


ARTICLE XIII
Miscellaneous
115


Section 13.1
Notices
115


Section 13.2
Expenses
117


Section 13.3
Setoff
118


Section 13.4
Litigation; Jurisdiction; Other Matters; Waivers
119


Section 13.5
Successors and Assigns
121


Section 13.6
Amendments and Waivers
125


Section 13.7
Non-Liability of Administrative Agent and Lenders
128


Section 13.8
Confidentiality
128


Section 13.9
Indemnification
129


Section 13.10
Termination; Survival
130


Section 13.11
Severability of Provisions
131


Section 13.12
GOVERNING LAW
131


Section 13.13
Counterparts
131




 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 13.14
Obligations with Respect to Loan Parties and Subsidiaries
131


Section 13.15
Independence of Covenants
131


Section 13.16
Limitation of Liability
131


Section 13.17
Entire Agreement
132


Section 13.18
Construction
132


Section 13.19
Headings
132


Section 13.20
Time
132


Section 13.21
Schedules
132


Section 13.22
Special Covenants Regarding Sanctions, Anti-Corruption, Anti-Money Laundering
132






 
iv
 




--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
Commitment Amounts and Commitment Percentages

SCHEDULE 1.1(b)
List of Loan Parties

SCHEDULE 1.1(c)
Permitted Liens

SCHEDULE 1.1(d)
Unencumbered Pool Assets

SCHEDULE 7.1(b)
Ownership Structure

SCHEDULE 7.1(f)(i)
List of Properties and Hybrid Assets

SCHEDULE 7.1(f)(ii)
List of Eligible Assets

SCHEDULE 7.1(g)
Indebtedness and Guaranties

SCHEDULE 7.1(h)
Material Contracts

SCHEDULE 7.1(i)
Litigation

SCHEDULE 7.1(s)
Affiliate Transactions

EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Disbursement Instruction Agreement

EXHIBIT C
Form of Guaranty

EXHIBIT D
Form of Notice of Borrowing

EXHIBIT E
Form of Notice of Continuation

EXHIBIT F
Form of Notice of Conversion

EXHIBIT G
Form of Notice of Swingline Borrowing

EXHIBIT H
Form of Revolving Note

EXHIBIT I
Form of Swingline Note

EXHIBITS J
Forms of U.S. Tax Compliance Certificates

EXHIBIT K
Form of Compliance Certificate




 
v
 




--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 31, 2015, is by and
among SPIRIT REALTY, L.P., a Delaware limited partnership (the “Borrower”), each
of the financial institutions initially a signatory hereto together with their
successors and assignees under Section 13.5 (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (together with its
successors or assigns, the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC, and DEUTSCHE BANK SECURITIES INC., as Joint Lead Arrangers (collectively,
the “Arrangers”), DEUTSCHE BANK SECURITIES INC., as Syndication Agent (the
“Syndication Agent”), and BANK OF AMERICA, N.A., JP MORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA and SUNTRUST BANK, as Documentation Agents (collectively,
the “Documentation Agents”).
WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the Lenders desire to make available to the Borrower a revolving credit facility
in the initial amount of $600,000,000, which will include an up to $50,000,000
swingline subfacility and an up to $60,000,000 letter of credit subfacility, in
each such case, on the terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Additional Costs” has the meaning given to such term in Section 5.1(b).
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of Spirit REIT and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) the Reserve for Replacements. Spirit REIT’s Ownership Share of the Adjusted
EBITDA of its Unconsolidated Affiliates will be included when determining the
Adjusted EBITDA of Spirit REIT.
“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

1

--------------------------------------------------------------------------------




“Affected Lender” has the meaning given such term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which “Applicable Margin” is then determined. Any
change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.6(c).
Applicable Facility Fee
Level
Credit Rating
Facility Fee
1
A-/A3 (or higher)
0.125%


2
BBB+/Baa1
0.15%
3
BBB/Baa2
0. 20%
4
BBB-/Baa3
0.25%
5
BB+/Ba1 (or lower)
0.30%

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means (i) the Applicable Margin – Ratio to but excluding the
first Business Day of the first calendar month following an Investment Grade
Rating Event, and (ii) the Applicable Margin – Rating from and after the first
Business Day of the first calendar month following an Investment Grade Rating
Event. Such election of the Applicable Margin – Rating by Borrower shall be
irrevocable once made.
“Applicable Margin – Rating” means the percentage rate set forth in the table
below corresponding to the level (each a “Level”) into which Spirit REIT’s
Credit Rating then falls. Upon an Investment Grade Rating Event, the Applicable
Margin with respect to the Facility shall be determined (in lieu of the
Applicable Margin – Ratio) based on Spirit REIT’s credit rating for senior
long-term unsecured debt as initially determined by S&P and Moody’s pursuant to
the grid below.

2

--------------------------------------------------------------------------------




Any election by Borrower for the Applicable Margin – Rating to apply following
Spirit REIT obtaining an Investment Grade Rating and any change in Spirit REIT’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first Business Day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 9.4(r) that Spirit REIT’s Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by such Section, but the Administrative Agent becomes aware that Spirit
REIT’s Credit Rating has changed, then the Administrative Agent may, in its sole
discretion, adjust the Level effective as of the first Business Day of the first
calendar month following the date the Administrative Agent becomes aware that
Spirit REIT’s Credit Rating has changed. After obtaining its initial Investment
Grade Rating and during any period that Spirit REIT has three (3) Credit
Ratings, the Applicable Margin – Rating shall thereafter be determined based on
the Level corresponding to the highest of the Credit Ratings unless the
difference between the highest and lowest of such Credit Ratings is two (2)
ratings categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or more, in
which case the Applicable Margin – Rating and the Facility Fee shall be
determined based on the Level corresponding to the average of the two (2)
highest Credit Ratings, provided that if such average is not a recognized rating
category, then the Applicable Margin – Rating shall be determined based on the
Level corresponding to the second highest Credit Rating of the three. During any
period that Spirit REIT has only two (2) Credit Ratings, the Applicable Margin –
Rating shall be determined based on the Level corresponding to the higher of
such two (2) Credit Ratings unless the difference between such Credit Ratings is
two (2) ratings categories (e.g. Baal by Moody’s and BBB- by S&P or Fitch) or
more, in which case the Applicable Margin – Rating and the Facility Fee shall be
determined based on the Level corresponding to the Credit Rating that is one (1)
level below the highest Credit Rating. During any period for which Spirit REIT
has received a Credit Rating from only one (1) Rating Agency, then the
Applicable Margin – Rating shall be determined based on such Credit Rating.
During any period that Spirit REIT has not received a Credit Rating from both
S&P and Moody’s, the Applicable Margin – Rating and the Facility Fee shall be
determined based on Level 5. The provisions of this definition shall be subject
to Section 2.6(c).
Level
Credit Rating
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
1
A-/A3 (or higher)
0.875%
0.00%


2
BBB+/Baa1
0.925%
0.00%
3
BBB/Baa2
1.05%
0. 05%
4
BBB-/Baa3
1.25%
0.25%
5
BB+/Ba1 (or lower)
1.55%
0.55%

“Applicable Margin – Ratio” means the percentage rate set forth below
corresponding to the ratio of Total Indebtedness to Total Asset Value, as
determined in accordance with Section 10.1(a):

3

--------------------------------------------------------------------------------




Level
Ratio of Total Indebtedness to Total Asset Value
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
1
Less than 0.45 to 1.00
1.40%
0.40%


2
Greater than or equal to 0.45 to 1.00 but less than 0.50 to 1.00
1.55%
0.55%
3
Greater than or equal to 0.50 to 1.00 but less than 0.55 to 1.00
1.70%
0.70%
4
Greater than or equal to 0.55 to 1.00
1.90%
0.90%

The Applicable Margin – Ratio for Loans shall be determined by the
Administrative Agent from time to time, based on the ratio of Total Indebtedness
to Total Asset Value as set forth in the Compliance Certificate most recently
delivered by the Borrower pursuant to Section 9.3. Any adjustment to the
Applicable Margin – Ratio shall be effective as of the first Business Day of the
calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin – Ratio shall equal
the percentages corresponding to Level 4 until the first Business Day of the
calendar month immediately following the month that the required Compliance
Certificate is delivered. Notwithstanding the foregoing, for the period from the
Effective Date through but excluding the date on which the Administrative Agent
first determines the Applicable Margin – Ratio for Loans as set forth above, the
Applicable Margin – Ratio shall be determined based on Level 3. Thereafter, such
Applicable Margin – Ratio shall be adjusted from time to time as set forth in
this definition. The provisions of this definition shall be subject to Section
2.6(c).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.
“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.5), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus one half percent (0.50%), and (c) the LIBOR Market Index
Rate plus one percent (1%); each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the LIBOR Market Index Rate (provided that clause (c)
shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).

4

--------------------------------------------------------------------------------




“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by Borrower.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given to such term in Section 2.6(c).
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York and Scottsdale, Arizona, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.
“Capitalization Rate” means seven and one-half percent (7.50%).
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and the applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one (1) year from the date acquired; (b) certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a United States
federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating

5

--------------------------------------------------------------------------------




of at least A‑2 or the equivalent by S&P or at least P‑2 or the equivalent by
Moody’s; (c) reverse repurchase agreements with terms of not more than seven (7)
days from the date acquired, for securities of the type described in clause (a)
above and entered into only with commercial banks having the qualifications
described in clause (b) above; (d) commercial paper issued by any Person
incorporated under the laws of the United States of America or any State thereof
and rated at least A‑2 or the equivalent thereof by S&P or at least P‑2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
(1) year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least eighty-five percent (85%) of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (d) above.
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given to such term in Section 9.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one (1) Interest Period to another Interest Period pursuant to
Section 2.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan, and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

6

--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 3.9(f), any Revolving Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Revolving Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Revolving Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Revolving Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Revolving Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Revolving Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Revolving Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Revolving Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 3.9(f)) upon delivery of
written notice of such determination to the Borrower, the Issuing Banks, the
Swingline Lender and each Revolving Lender.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and

7

--------------------------------------------------------------------------------




(b) for any date prior to the date such Derivatives Contracts have been
terminated or closed out, the then-current mark-to-market value for such
Derivatives Contracts, determined based upon one (1) or more mid-market
quotations or estimates provided by any recognized dealer in Derivatives
Contracts (which may include the Administrative Agent, any Lender, any Specified
Derivatives Provider or any Affiliate of any of them).
“Development Asset” means a Property or Hybrid Asset currently under development
that has not achieved an Occupancy Rate of eighty-five percent (85%) or more or,
subject to the last sentence of this definition, on which the on-site
improvements (other than tenant improvements on unoccupied space) related to the
Property or Hybrid Asset, as applicable, have not been substantially completed.
With respect to Properties, the term “Development Asset” shall include real
property of the type described in the immediately preceding sentence that
satisfies both of the following conditions: (i) it is to be (but has not yet
been) acquired by Spirit REIT, the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition, and (ii) a third
party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, Spirit REIT, the Borrower, any
Subsidiary or any Unconsolidated Affiliate. A Development Asset on which all
on-site improvements (other than tenant improvements on unoccupied space) of
such Development Asset have been completed for at least twelve (12) months shall
cease to constitute a Development Asset notwithstanding the fact that such
Development Asset has not achieved an Occupancy Rate of at least eighty-five
percent (85%). For the avoidance of doubt, any Property or Hybrid Asset (a) that
is being repositioned or redeveloped for a period of not more than nine (9)
months or (b) on which the underlying tenant or borrower is paying rent or debt
service to Spirit REIT or a Subsidiary, is an Eligible Asset and not a
Development Asset.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned).
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Properties; and (v) equity in net income
(loss) of its Unconsolidated Affiliates; plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include (v) gains and losses
on early extinguishment of Indebtedness, (w) non-cash severance and other
non-cash restructuring charges, (x) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP, (y) impairment losses, and (z)
equity based, non-

8

--------------------------------------------------------------------------------




cash compensation. Spirit REIT’s Ownership Share of the EBITDA of its
Unconsolidated Affiliates will be included in when determining the EBITDA of
Spirit REIT.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived.
“Eligible Asset” means a Property or Hybrid Asset which satisfies all of the
following requirements: (a) such Property or Hybrid Asset, as applicable, is
fully developed as a retail, office or industrial Property (provided, however,
Properties or Hybrid Assets, as applicable, being repositioned or redeveloped
for a period of not more than nine months shall be considered fully developed);
(b) such Property or Hybrid Asset, as applicable, is wholly owned (directly or
indirectly) in fee simple, or leased under a Ground Lease, by the Borrower or a
Wholly Owned Subsidiary Guarantor or a Warehouse Entity that is an Excluded
Subsidiary; (c)  such Property or Hybrid Asset, as applicable, is located in a
State of the United States of America or in the District of Columbia; (d)
regardless of whether such Property or Hybrid Asset, as applicable, is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property or Hybrid Asset,
as applicable, as security for Indebtedness of the Borrower or such Subsidiary,
as applicable, and (ii) to sell, transfer or otherwise dispose of such Property
or Hybrid Asset, as applicable; (e) neither such Property or Hybrid Asset, as
applicable, nor if such Property or Hybrid Asset, as applicable, is owned by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien other than Permitted Liens (but not
Permitted Liens described in clause (g) of the definition of that term), or
(ii) any Negative Pledge; (f) the Occupancy Rate of such Property or Hybrid
Asset, as applicable, equals or exceeds eighty-five percent (85%); provided,
however, Properties or Hybrid Assets, as applicable, being repositioned or
redeveloped for a period of not more than nine (9) months shall be considered
fully occupied); and (g) such Property or Hybrid Asset, as applicable, is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property or Hybrid Asset,
as applicable.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

9

--------------------------------------------------------------------------------




“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to environmental protection or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination,
excluding any debt instrument convertible into equity securities of Spirit REIT
or any of its Subsidiaries.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA

10

--------------------------------------------------------------------------------




for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Excluded Subsidiary” means (1) any Subsidiary (a) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness, or (2) any Warehouse
Entity so long as at times prior to securitization the assets of such Warehouse
Entity shall satisfy the requirements of clauses (d) and (e) of the definition
of “Eligible Asset”; provided, that a Warehouse Entity may only be an Excluded
Subsidiary for a period of twelve (12) months or, if approved by Administrative
Agent, up to eighteen (18) months.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one (1) swap, such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien

11

--------------------------------------------------------------------------------




is or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and
(d) any Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 17, 2013, by and among Borrower, the various financial institutions a party
thereto, as lenders, Deutsche Bank AG New York Branch, as administrative agent,
and certain other titled agents parties thereto.
“Extended Letter of Credit” has the meaning given to such term in Section
2.4(b).
“Extended Revolving Maturity Date” means March 31, 2020.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

12

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter, dated as of February 25, 2015, by
and among the Borrower, the Administrative Agent, the Arrangers and Deutsche
Bank AG New York Branch.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.
“Fixed Charges” means, with respect to a Person and for a given period: (a) the
Interest Expense of such Person paid in cash for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period. Spirit REIT’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included when determining the Fixed Charges of Spirit REIT.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized by a
Defaulting Lender or Borrower in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, as reported by Spirit REIT in its regular
reporting, reconciled to the then most recently published definition of such
metric by NAREIT.

13

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including, without
limitation, the following: (a) a remaining term (including any unexercised
extension options exercisable at the ground lessee’s sole election with no veto
or approval rights by ground lessor or any lender to such ground lessor other
than customary requirements regarding no event of default) of thirty (30) years
or more from the Agreement Date; (b) the right of the lessee to mortgage and
encumber its interest in the leased property, and to amend the terms of any such
mortgage or encumbrance, in each case, without the consent of the lessor, or if
the consent of lessor is required, such consent cannot be unreasonably withheld,
conditioned or delayed, whether by contract or applicable law, or is subject to
satisfaction of objective criteria not constituting a discretionary approval;
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) acceptable transferability of the lessee’s interest under
such lease, including ability to sublease; (e) acceptable limitations on the use
of the leased property; and (f) clearly determinable rental payment terms which
in no event contain profit participation rights.
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary (unless an Excluded
Subsidiary) and Spirit REIT.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments

14

--------------------------------------------------------------------------------




for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation, or (b) an agreement, direct
or indirect, contingent or otherwise, and whether or not constituting a
guaranty, the practical effect of which is to assure the payment or performance
(or payment of damages in the event of nonperformance) of any part or all of
such obligation whether by: (i) the purchase of securities or obligations,
(ii) the purchase, sale or lease (as lessee or lessor) of property or the
purchase or sale of services primarily for the purpose of enabling the obligor
with respect to such obligation to make any payment or performance (or payment
of damages in the event of nonperformance) of or on account of any part or all
of such obligation, or to assure the owner of such obligation against loss,
(iii) the supplying of funds to or in any other manner investing in the obligor
with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. Obligations under guaranties of customary exceptions constituting
Nonrecourse Indebtedness shall not be deemed to give rise to Indebtedness or
otherwise constitute a Guaranty except as otherwise provided in the definition
of “Nonrecourse Indebtedness”. As the context requires, “Guaranty” shall also
mean the guaranty executed and delivered pursuant to Section 6.1 or 8.14 and
substantially in the form of Exhibit C.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Hybrid Asset” means a parcel of Property (a) the fee interest in which is owned
by, or subject to a Ground Lease the lessee under which is, Borrower or one of
its Subsidiaries (the “Base Property”), which Base Property is leased to a
tenant with Indebtedness owing to Borrower or such Subsidiary secured by a
first-priority mortgage or deed of trust on improvements located on such Base
Property, and (b) which has been designated in writing by the Borrower to the
Administrative Agent (which designation may occur at any time) as a “Hybrid
Asset”.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed and all accrued expenses arising therefrom
or for the deferred purchase price of property or services (excluding trade debt
incurred in the ordinary course of business) and all accrued expenses; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness,

15

--------------------------------------------------------------------------------




conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) net
obligations under any Derivatives Contract not entered into as a hedge against
interest rate risk in respect of existing Indebtedness, in an amount equal to
the Derivatives Termination Value thereof at such time (but in no event less
than zero); (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
customary exceptions to non-recourse liability and contingent guarantees the
conditions for which have not accrued); and (i) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation. Indebtedness
of a Person shall include Indebtedness of any other Person to the extent such
Indebtedness is recourse to such first Person. For the avoidance of doubt,
Indebtedness shall not include (i) regular quarterly dividends or (ii) year-end
dividends necessary for Spirit REIT to maintain REIT status. All Loans and
Letter of Credit Liabilities shall constitute Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given to such term in Section 7.1(t).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period.
Spirit REIT’s Ownership Share of the Interest Expense of its Unconsolidated
Affiliates will be included in when determining the Interest Expense of Spirit
REIT.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as applicable, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.

16

--------------------------------------------------------------------------------




Notwithstanding the foregoing: (i) if any Interest Period for a Revolving Loan
would otherwise end after the Revolving Maturity Date, such Interest Period
shall end on the Revolving Maturity Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested minus the amount received from
such investment, without adjustment for subsequent increases or decreases in the
value of such Investment.
“Investment Grade Rating” means a Credit Rating of BBB- or higher from S&P and
Baa3 or higher from Moody’s.
“Investment Grade Rating Event” means, following Spirit REIT obtaining an
initial Investment Grade Rating from Moody’s or S&P, Borrower’s written election
to calculate the Applicable Margin based on Spirit REIT’s Credit Rating.
“Issuing Bank” means each of Wells Fargo, Deutsche Bank AG New York Branch or
another Lender which agrees to be an Issuing Bank and is reasonably satisfactory
to Borrower and Administrative Agent, in each case in such Person’s capacity as
an issuer of Letters of Credit pursuant to Section 2.4.
“L/C Commitment Amount” has the meaning given to such term in Section 2.4(a).
“L/C Disbursement” has the meaning given to such term in Section 3.9(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender”, except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the

17

--------------------------------------------------------------------------------




Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Obligations and, in each case, their
respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given to such term in Section 2.4(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders, and under the sole dominion and control of the
Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank for such Letter of Credit) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.4 in such Letter of Credit, and the
Lender then acting as the Issuing Bank for such Letter of Credit shall be deemed
to hold a Letter of Credit Liability in an amount equal to its retained interest
in such Letter of Credit after giving effect to the acquisition by the Lenders
(other than the Lender then acting as the Issuing Bank for such Letter of
Credit) of their participation interests under such Section.
“Level” has the meaning given to such term in the definition of the term
“Applicable Margin – Rating” or “Applicable Margin Ratio”, as applicable.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first (1st) day of the applicable Interest Period by
(ii) a percentage equal to one (1) minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America), but if
LIBOR determined as provided above would be less than zero (0), LIBOR shall be
deemed to be

18

--------------------------------------------------------------------------------




zero (0). If, for any reason, the rate referred to in the preceding clause (i)
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) Business Day prior to the first day of the applicable Interest
Period for a period equal to such Interest Period. Any change in the maximum
rate or reserves described in the preceding clause (ii) shall result in a change
in LIBOR on the date on which such change in such maximum rate becomes
effective.
“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first (1st) day of such
Interest Period as otherwise provided in the definition of “LIBOR”), or if such
day is not a Business Day, the immediately preceding Business Day. The LIBOR
Market Index Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.
“Loan” means a Revolving Loan or a Swingline Loan, as the context may require.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, the Fee Letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).
“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1(b) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

19

--------------------------------------------------------------------------------




“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Termination Date.
“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
of America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
American Stock Exchange or another recognized national United States securities
exchange and (b) securities evidencing Indebtedness issued by Persons located
in, and formed under the laws of, any State of the United States or America or
the District of Columbia, which Persons have a Credit Rating of BBB- or higher
from S&P, Baa3 or higher from Moody’s, or an equivalent or higher rating from
another Rating Agency.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of
Borrower to perform its obligations under the Loan Documents (taken as a whole)
to which it is a party, (c) the ability of the Loan Parties (taken as a whole)
to perform their obligations under the Loan Documents (taken as a whole) to
which they are party, (d) the validity or enforceability of the Loan Documents
(taken as a whole), (e) the rights and remedies of the Lenders, the Issuing
Banks and the Administrative Agent under any of the Loan Documents or (f) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or verbal, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary to which more than five percent (5%)
of Total Asset Value is attributable on an individual basis, provided, however,
that any entity that is jointly owned by a third party unaffiliated with Spirit
REIT, Borrower or their respective Subsidiaries as party of a joint venture
shall not be a Material Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.

20

--------------------------------------------------------------------------------




“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” means
(a)    for any Property and for a given period, the following (without
duplication and determined on a consistent basis with prior periods): (i) total
revenues (as determined in accordance with GAAP) attributable to such Properties
during the given period, including but not limited to rents, additional rents
(including tenant reimbursement income for expenses not excluded from the
description in (ii) below) and all other revenues (including earned income from
direct financing leases) from such Property, as well as proceeds from
rent/payment loss or business interruption insurance, condemnation awards to the
extent relating to lost usage compensation, lease termination fees and legal
settlements or awards related to lease or loan payments (but not in excess of
the actual rent/payments otherwise payable) but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent/payments, minus (ii) all expenses paid (excluding
interest but including an appropriate accrual for property taxes and insurance)
related to the ownership, operation or maintenance of such Property during the
given period, including but not limited to property taxes, assessments and the
like, insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding (x) any of the foregoing to the extent included in imputed management
fee referred to in clause (iv) below as reasonably determined by the Borrower,
(y) any general overhead expenses of Spirit REIT and its Subsidiaries and (z)
any property management fees) all of the preceding expenses shall only be
included to the extent not covered by the tenant as required in the lease
agreement, minus (iii) the Reserve for Replacements for such Property as of the
end of such period, minus (iv) an imputed management fee in an amount equal to
the greater of actual management fees incurred or one percent (1%) of the gross
revenues for such Property for such period, minus (v) all rents received from
tenants or licensees in default of payment or other material monetary
obligations under their lease for forty-five (45) days or more, or with respect
to leases as to which the tenant or licensee or any guarantor thereunder is
subject to any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution, liquidation or similar debtor relief proceeding (and that,
with respect to tenants or licensees in bankruptcy, have filed

21

--------------------------------------------------------------------------------




a motion to reject their lease or license respectively in such bankruptcy or
other insolvency proceeding); and
(b)    for any Hybrid Asset and for a given period, the following (without
duplication and determined on a consistent basis with prior periods): (i)
mortgage payments (principal and interest) received for such Hybrid Asset, plus
(ii) ground lease rents received for such Hybrid Asset, minus (iii) all such
amounts received from tenants, licensees or mortgagees in default of payment or
other material monetary obligations under their lease or mortgage for forty-five
(45) days or more, or with respect to leases or mortgages as to which the
mortgagee, tenant or licensee or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding (and that, with
respect to tenants or licensees in bankruptcy, have filed a motion to reject
their lease or license respectively in such bankruptcy or other insolvency
proceeding).
For purposes of determining Net Operating Income, to the extent that greater
than five percent (5%) of Net Operating Income is attributable to leases or
Hybrid Assets where the mortgagee, tenant or licensee or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding, such excess shall be excluded. Additionally, Net Operating
Income shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of above and below market rent
intangibles pursuant to FASB ASC 805.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other customary
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

22

--------------------------------------------------------------------------------




“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.
“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates of the Borrower pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for thirty (30) or more days to (b) the aggregate net rentable square
footage of such Property.
“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; (d) obligations of such Person under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person; and (e) in the case of Spirit REIT, liabilities and obligations of
Spirit REIT, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Spirit REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Spirit REIT’s

23

--------------------------------------------------------------------------------




report on Form 10‑Q or Form 10‑K (or their equivalents) which Spirit REIT is
required to file with the SEC.
“OFAC” has the meaning given to such term in Section 7.1(y).
“Original Revolving Maturity Date” means March 31, 2019.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Participant” has the meaning given to such term in Section 13.5(d).
“Participant Register” has the meaning given to such term in Section 13.5(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6, (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the

24

--------------------------------------------------------------------------------




time required to be paid or discharged under Section 8.6; (c) Liens consisting
of deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (d) assessment liens and
periodic changes imposed under recorded covenants, conditions and restrictions,
in each case not yet delinquent, and Liens consisting of encumbrances in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or impair the intended use thereof in the business of such Person;
(e) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (f) Liens in favor of the
Administrative Agent for its benefit and the benefit of the other Lender
Parties; and (g) Liens in existence on the Agreement Date and set forth on
Schedule 1.1(c).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0)% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2.0%).
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by Spirit REIT or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to Spirit REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate

25

--------------------------------------------------------------------------------




is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Revolving Commitment to (b) the aggregate
amount of the Revolving Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities
owing to such Lender as of such date to (B) the sum of the aggregate unpaid
principal amount of all outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities of all Lenders as of such date. If at the time of
determination the Commitments have terminated and there are no outstanding Loans
or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall
be determined as of the most recent date on which Commitments were in effect or
Loans or Letters of Credit Liabilities were outstanding.
“Property” means a parcel (or group of related parcels) of real property owned
or developed (or to be developed) by Spirit REIT, the Borrower, any Subsidiary
or any Unconsolidated Affiliate.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing (which approval shall not be unreasonably withheld, conditioned
or delayed).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning given to such term in Section 13.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any

26

--------------------------------------------------------------------------------




interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Section 856 of the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Requisite Lenders” means, as of any date, (a) Revolving Lenders having more
than fifty percent (50%) of the aggregate amount of the Revolving Commitments of
all Revolving Lenders, or (b) if the Revolving Commitments have been terminated
or reduced to zero (0), the Revolving Lenders holding more than fifty percent
(50%) of the principal amount of the aggregate outstanding Revolving Loans and
Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two (2) or
more Revolving Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two (2)
Revolving Lenders. For purposes of this definition, a Revolving Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Lender (other than the applicable Issuing Bank) shall be deemed to
hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Reserve for Replacements” means, for any period and with respect to any
Property or Hybrid Asset, an amount equal to (i) (a) the aggregate square
footage of all completed space of such Property or Hybrid Asset, as applicable,
that is not subject to “triple net” leases, multiplied by (b) $0.10, multiplied
by (c) the number of days in such period divided by (ii) three hundred
sixty-five (365). If the term Reserve for Replacements is used without reference
to any specific Property or Hybrid Asset, then it shall be determined on an
aggregate basis with respect to all Properties and Hybrid Assets and the
applicable Ownership Shares of all Properties and Hybrid Assets of all
Unconsolidated Affiliates.

27

--------------------------------------------------------------------------------




“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, chief financial officer, treasurer, controller or any
other financial officer of the Borrower or such Subsidiary.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Spirit REIT or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of Spirit REIT or any of its Subsidiaries now or hereafter
outstanding.
“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1, to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.4(i),
and to participate in Swingline Loans pursuant to Section 2.5(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule 1.1(a)
as such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.13 or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.5 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero (0), the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.
“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).
“Revolving Maturity Date” means the Original Revolving Maturity Date or the
Extended Revolving Maturity Date, as applicable.

28

--------------------------------------------------------------------------------




“Revolving Note” means a promissory note made by Borrower, substantially in the
form of Exhibit H, payable to a Revolving Lender in a principal amount equal to
the amount of such Lender’s Revolving Commitment.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of Spirit REIT, shall include (without duplication) Spirit REIT’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates, net of cash
and Cash Equivalents held in a cash collateral account(s) (which shall not
include reserves and impounds), which account(s) is subject to a Lien or a
Negative Pledge in relation to such Indebtedness or the disposition of which
account(s) is restricted in any way in relation to such Indebtedness.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and (c)
such Person (or group of Persons) has capital not unreasonably small to carry on
its (or their) business and all business in which it proposes (or they propose)
to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.
“Spirit REIT” means Spirit Realty Capital, Inc., a Maryland corporation.

29

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Guaranteed Obligations in a manner reasonably
satisfactory to the Administrative Agent.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, all references to
Subsidiaries herein shall refer to Subsidiaries of Spirit REIT.
“Substantial Amount” means, at the time of determination thereof, an amount in
excess of ten percent (10.00%) of total consolidated assets (exclusive of
depreciation) at such time of the Borrower and its Subsidiaries determined on a
consolidated basis.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.
“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and permitted assigns, or such other swingline lender
as may be approved by Administrative Agent (such approval not to be unreasonably
withheld or delayed) and Borrower.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.
“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Maturity Date.

30

--------------------------------------------------------------------------------




“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit I, payable to the Swingline Lender in a principal amount equal
to the amount of the Swingline Commitment as originally in effect and otherwise
duly completed.
“Tangible Net Worth” means, as of a given date, the stockholders’ equity of
Spirit REIT and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining stockholders’ equity of Spirit REIT and its Subsidiaries): (a) the
amount of any write-up in the book value of any assets reflected in any balance
sheet resulting from revaluation thereof or any write‑up in excess of the cost
of such assets acquired, and (b) the aggregate of all amounts appearing on the
assets side of any such balance sheet for franchises, licenses, permits,
patents, patent applications, copyrights, trademarks, service marks, trade
names, goodwill, treasury stock, experimental or organizational expenses and
other like assets which would be classified as intangible assets under GAAP
(other than lease intangible assets, net of lease intangible liabilities), all
determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means, as of any date, the then-current Revolving Maturity
Date.
“Titled Agent” has the meaning given to such term in Section 12.9.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of Spirit REIT and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:
(a)    cash, Cash Equivalents (other than tenant deposits and other cash and
Cash Equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way) and Marketable Securities; plus
(b)    (i) Net Operating Income for the most recent fiscal quarter ended for all
Properties and Hybrid Assets owned for the full fiscal quarter most recently
ended multiplied by four (4), divided by (ii) the Capitalization Rate; plus
(c)    the GAAP book value for any Property or Hybrid Asset acquired by the
Borrower or such Subsidiary during the fiscal quarter most recently ended and
owned as of the end of such fiscal quarter; plus
(d)    the lesser of (i) fifty percent (50%) of the unimpaired GAAP book value
and (ii) the GAAP book value, for any Property or Hybrid Asset owned as of the
end of the fiscal quarter most recently ended that is below eighty-five percent
(85%) Occupancy, but that has been less than eighty-five percent (85%) Occupancy
for no more than twelve (12) months; plus
(e)    the GAAP book value of all Development Assets owned as of the end of the
fiscal quarter most recently ended; plus

31

--------------------------------------------------------------------------------




(f)    the GAAP book value of Unimproved Land (owned as of the end of the fiscal
quarter most recently ended); plus
(g)    the GAAP book value of Traditional Mortgage Receivables or notes
receivable (owned as of the end of the fiscal quarter most recently ended).
Spirit REIT’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
shall be included in the calculation of Total Asset Value consistent with the
above described treatment for assets owned by the Borrower or a consolidated
Subsidiary. For purposes of determining Total Asset Value: (x) Net Operating
Income from Development Assets, Properties and Hybrid Assets disposed of by the
Borrower, any Subsidiary or any Unconsolidated Affiliate, as applicable, during
the fiscal quarter most recently ended and from Properties and Hybrid Assets
acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate, as
applicable, during the fiscal quarter most recently ended shall, in each such
case, be excluded from the immediately preceding clause (b); (y) to the extent
the amount of Total Asset Value attributable to Properties and Hybrid Assets
subject to Ground Leases would exceed ten percent (10.0%) of Total Asset Value,
such excess shall be excluded; and (z) to the extent the amount of Total Asset
Value attributable to Hybrid Assets would exceed fifteen percent (15.0%) of
Total Asset Value, such excess shall be excluded.
“Total Indebtedness” means, as to any Person as of a given date and without
duplication: (a) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person, net of cash and
Cash Equivalents held in a cash collateral account(s) (which shall not include
reserves and impounds), subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way.
“Traditional Mortgage Receivable” means any Indebtedness owing to the Borrower
or its Subsidiaries which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Traditional
Mortgage Receivable” in its most recent compliance certificate; provided,
however, that any such Indebtedness owed by an Unconsolidated Affiliate shall be
reduced by the Borrower’s or such Subsidiary’s, as applicable, Ownership Share
of such Indebtedness.
“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Unless otherwise specified, all references to Unconsolidated Affiliates herein
shall refer to Unconsolidated Affiliates of Spirit REIT.

32

--------------------------------------------------------------------------------




“Unencumbered Asset Value” means, the total (without duplication) of:
(a)    Unencumbered NOI for the fiscal quarter most recently ended multiplied by
four (4), divided by the Capitalization Rate, plus
(b)    cash, Cash Equivalents (other than tenant deposits and other cash and
cash equivalents that are subject to a Lien or a Negative Pledge or the
disposition of which is restricted in any way) and Marketable Securities, plus
(c)    the GAAP book value of all Unencumbered Pool Assets acquired during the
fiscal quarter most recently ended; plus
(d)    the GAAP book value of Traditional Mortgage Receivables or notes
receivable (owned as of the end of the fiscal quarter most recently ended).
For purposes of determining Unencumbered Asset Value: (i) Unencumbered NOI from
Unencumbered Pool Assets disposed of by the Borrower or any Subsidiary during
the fiscal quarter most recently ended and from Unencumbered Pool Assets
acquired by the Borrower or any Subsidiary during the fiscal quarter most
recently ended shall, in each such case, be excluded from the immediately
preceding clause (a); (ii) to the extent the amount of Unencumbered Asset Value
attributable to Unencumbered Pool Assets subject to Ground Leases would exceed
ten percent (10%) of Unencumbered Asset Value, such excess shall be excluded;
(iii) to the extent the amount of Unencumbered Asset Value attributable to the
sum of Traditional Mortgage Receivables and notes receivable would exceed ten
percent (10%) of Unencumbered Asset Value, such excess shall be excluded; (iv)
to the extent the amount of Unencumbered Asset Value attributable to the sum of
Traditional Mortgage Receivables, notes receivable and Hybrid Assets would
exceed fifteen percent (15%) of Unencumbered Asset Value, such excess shall be
excluded, (iv) to the extent the amount of Unencumbered Asset Value attributable
to any single tenant, except for Shopko (which will be limited to forty-five
percent (45%) of Unencumbered Asset Value until June 30, 2016, and thirty
percent (30%) of Unencumbered Asset Value thereafter, in each case, with any
such excess being excluded), would exceed twenty-five percent (25%) of
Unencumbered Asset Value, such excess shall be excluded, and (v) to the extent
the amount of Unencumbered Asset Value attributable to any single industry (as
set forth in Spirit REIT’s periodic filings with the SEC) would exceed thirty
(30%) of Unencumbered Asset Value, such excess shall be excluded, provided that
Unencumbered Asset Value from Properties leased to Shopko shall not be taken
into account when calculating this limit.
“Unencumbered NOI” means, for any period:
(a)    with respect to all Properties that are both Eligible Assets and
Unencumbered Pool Assets, Net Operating Income for the most recent fiscal
quarter ended from all such Properties owned as of the end of such fiscal
quarter and owned for the full fiscal quarter most recently ended; plus
(b)    with respect to Hybrid Assets that are both Eligible Assets and
Unencumbered Pool Assets, the sum of mortgage payments (principal and interest)
and ground lease rents for the

33

--------------------------------------------------------------------------------




most recent fiscal quarter ended from all such Hybrid Assets owned as of the end
of such fiscal quarter and owned for the full fiscal quarter most recently
ended; plus
(c)    solely when calculating the Unencumbered Interest Coverage Ratio and
without duplication of amounts captured in clause (a) above, with respect to all
Properties that are both Eligible Assets and Unencumbered Pool Assets and owned
as of the end of the most recent fiscal quarter, but not for the full fiscal
quarter, Net Operating Income from all such Properties; plus
(d)    solely when calculating the Unencumbered Interest Coverage Ratio and
without duplication of amounts captured in clause (b) above, with respect to all
Hybrid Assets that are both Eligible Assets and Unencumbered Pool Assets and
owned as of the end of the most recent fiscal quarter, but not for the full
fiscal quarter, the sum of mortgage payments (principal and interest) and ground
lease rents for the most recent fiscal quarter ended for all such Hybrid Assets;
plus
(e)    solely when calculating the Unencumbered Interest Coverage Ratio, income
from Traditional Mortgage Receivables and interest from notes receivable.
For purposes of determining Unencumbered NOI when calculating the Unencumbered
Interest Coverage Ratio, to the extent the amount of Unencumbered NOI
attributable to clause (e) above would exceed ten percent (10%) of Unencumbered
NOI, such excess shall be excluded.
“Unencumbered Pool” means, collectively, all of the Unencumbered Pool Assets.
“Unencumbered Pool Asset” means the Properties and Hybrid Assets designated as
such by Borrower and satisfying the requirements of this Agreement. As of the
Agreement Date, the Unencumbered Pool Assets are the Properties and Hybrid
Assets identified on Schedule 1.1(d).
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unsecured Indebtedness” means, with respect to a Person, Total Indebtedness of
such Person minus Secured Indebtedness of such Person; provided, however, that
any recourse Indebtedness that is secured only by a pledge of Equity Interests
shall be deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).

34

--------------------------------------------------------------------------------




“Warehouse Entity” means a wholly-owned (directly or indirectly) Subsidiary that
the Borrower has identified as an intended future issuer under the Master
Funding securitizations programs sponsored by Spirit REIT contemplated to close
within (i) nine (9) months of the date on which the first asset is acquired by
such Warehouse Entity or (ii) in the case of Master Funding IX, LLC, nine (9)
months of the date of this Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and
(c) the Administrative Agent, as applicable.
Section 1.2    General; References to Central Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to
Section 13.6); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated

35

--------------------------------------------------------------------------------




herein or prohibited hereby and in effect at any given time. Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Central time daylight or standard, as
applicable.
Section 1.3    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents (a) only the Ownership
Share of the Borrower of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included and (b) Spirit REIT’s Ownership Share
of the Borrower shall be deemed to be one hundred percent (100%).
ARTICLE II    
CREDIT FACILITY
Section 2.1    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including, without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to, but
excluding, the Revolving Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans that are to be (i) Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the immediately preceding two sentences but subject to
Section 2.16, a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once

36

--------------------------------------------------------------------------------




given and binding on the Borrower. Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying whether a Revolving Loan will be a Base
Rate Loan or a LIBOR Loan) request that the Administrative Agent provide the
Borrower with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 11:00 a.m.
Central time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Central time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Revolving
Lender will not make available to the Administrative Agent a Revolving Loan to
be made by such Revolving Lender in connection with any borrowing, the
Administrative Agent may assume that such Revolving Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Revolving Lender. In
such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at (i)
in the case of a payment to be made by such Revolving Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Loans. If the Borrower and such Revolving Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Revolving Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Revolving Lender.
Section 2.2    Intentionally Omitted.

37

--------------------------------------------------------------------------------




Section 2.3    Intentionally Omitted.
Section 2.4    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, the Issuing Banks, on behalf of the
Revolving Lenders, agree to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date five
(5) Business Days prior to the Revolving Maturity Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $60,000,000 as such amount may
be reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided, however, that an Issuing Bank shall not be
obligated to issue any Letter of Credit if, after giving effect to such
issuance, the aggregate amount of all outstanding Letter of Credit Liabilities
pursuant to Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) such Issuing Bank’s pro rata share of the L/C Commitment Amount
(assuming for this purpose the L/C Commitment Amount is allocated evenly among
the Issuing Banks) and (ii) the Commitment of such Issuing Bank in its capacity
as a Lender.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower (such approval not to be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is five (5) Business Days
prior to the Revolving Maturity Date, or (ii) any Letter of Credit have an
initial duration in excess of one (1) year; provided, however, that a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the applicable
Issuing Bank, but in no event shall any such provision permit the extension of
the current expiration date of such Letter of Credit beyond the earlier of (x)
the date that is five (5) Business Days prior to the Revolving Maturity Date and
(y) the date one (1) year after the current expiration date. Notwithstanding the
foregoing, a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Maturity Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Lenders no later than five (5)
Business Days prior to the Revolving Maturity Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date five (5) Business Days prior to the Revolving
Maturity Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The obligations of

38

--------------------------------------------------------------------------------




the Borrower under this Section in respect of such Extended Letters of Credit
shall survive the termination of this Agreement and shall remain in effect until
no such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date five (5) Business Days prior to the Revolving Maturity Date, such failure
shall be treated as a drawing under such Extended Letter of Credit (in an amount
equal to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Extended Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice at least
five (5) Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, (iii) expiration date, and (iv) the desired Issuing Bank. The
Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the applicable Issuing Bank. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Section 6.2, the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary, but in no event prior to
the date five (5) Business Days (or such shorter period as agreed by the
applicable Issuing Bank) following the date after which the applicable Issuing
Bank has received all of the items required to be delivered to it under this
subsection. No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any Revolving Lender to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. Upon the written request of
the Borrower, an Issuing Bank shall deliver to the Borrower a copy of each
Letter of Credit issued by such Issuing Bank within a reasonable time after the
date of issuance thereof. To the extent any term of a Letter of Credit Document
is inconsistent with a term of any Loan Document (excluding any certificate or
other document presented by a beneficiary in connection with a drawing under
such Letter of Credit), the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary

39

--------------------------------------------------------------------------------




in respect of such demand; provided, however, that an Issuing Bank’s failure to
give, or delay in giving, such notice shall not discharge the Borrower in any
respect from the applicable Reimbursement Obligation. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse each
applicable Issuing Bank for the amount of each demand for payment under such
Letter of Credit, such payment to be made on or before the later of (i) the
Business Day following receipt by the Borrower from the Issuing Bank of notice
of such demand for payment, and (ii) to the date on which payment is to be made
by the Issuing Bank to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (such date, the “Honor Date”); provided
that if the Borrower does not make such payment on the applicable Honor Date,
such unreimbursed drawing shall be deemed to be a Revolving Loan under this
Agreement, with each Lender funding its portion of such Revolving Loan pursuant
to clause (e) below. Upon receipt by an Issuing Bank of any payment in respect
of any Reimbursement Obligation in respect of a Letter of Credit issued by such
Issuing Bank, such Issuing Bank shall promptly pay to each Revolving Lender that
has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Revolving Lender’s Revolving
Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse the
applicable Issuing Bank for the amount of the related demand for payment and, if
it does, the Borrower shall submit a timely request for such borrowing as
provided in the applicable provisions of this Agreement. If the Borrower fails
to so advise the Administrative Agent and such Issuing Bank, or if the Borrower
fails to reimburse the applicable Issuing Bank for a demand for payment under a
Letter of Credit issued by such Issuing Bank by the date of such payment, the
failure of which the applicable Issuing Bank shall promptly notify the
Administrative Agent, then whether or not the applicable conditions contained in
Article VI would permit the making of Revolving Loans, such unpaid Reimbursement
Obligation shall automatically be converted into Revolving Loans (which shall
initially be Base Rate Loans and shall accrue interest at the Base Rate plus the
Applicable Margin applicable thereto unless and until Converted in accordance
with Section 2.11) in an amount equal to the unpaid Reimbursement Obligation and
the Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time; provided, however, that if under
Applicable Law such unpaid Reimbursement Obligations cannot be automatically
converted into Revolving Loans, then the provisions of subsection (j) of this
Section shall apply. The amount limitations set forth in the second sentence of
Section 2.1(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized with respect to such Letter of Credit for
all purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of

40

--------------------------------------------------------------------------------




(A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.
(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
Administrative Agent or any of the Revolving Lenders shall be responsible for,
and the Borrower’s obligations in respect of Letters of Credit shall not be
affected in any manner by, (i) the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Revolving Lenders.
None of the above shall affect, impair or prevent the vesting of any of the
Issuing Banks’ or Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by an Issuing Bank under or in connection with any
Letter of Credit issued by it, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. The obligation of the Borrower to reimburse the applicable Issuing Bank
for any drawing made under any Letter of Credit issued by such Issuing Bank, and
to repay any Revolving Loan made pursuant to the second sentence of Section
2.4(e) above, shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement and any other applicable
Letter of Credit Document under all circumstances whatsoever, including, without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against any
Issuing Bank, the Administrative Agent, any Lender, any beneficiary of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any

41

--------------------------------------------------------------------------------




unrelated transaction; (D) any breach of contract or dispute between the
Borrower, any Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non‑application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by an Issuing Bank under any Letter of Credit
issued by it against presentation of a draft or certificate which does not
strictly comply with the terms of such Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower’s Reimbursement Obligations. Notwithstanding anything
to the contrary contained in this Section or Section 13.9, but not in limitation
of the Borrower’s unconditional obligation to reimburse the applicable Issuing
Bank for any drawing made under a Letter of Credit issued by such Issuing Bank
as provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, any Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent,
such Issuing Bank or such Lender arising solely out of the bad faith, gross
negligence or willful misconduct of the Administrative Agent, such Issuing Bank
or such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Administrative Agent, any Issuing Bank or any Lender with respect to any
Letter of Credit.
(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the applicable Issuing Bank and the Administrative
Agent), and no such amendment, supplement or other modification shall be issued
unless either (i) the respective Letter of Credit affected thereby would have
complied with such conditions had it originally been issued hereunder in such
amended, supplemented or modified form or (ii) the Administrative Agent and the
Revolving Lenders, if any, required by Section 13.6 shall have consented
thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by an Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of such Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the

42

--------------------------------------------------------------------------------




making of each payment by a Revolving Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the immediately following subsection (j), such
Revolving Lender shall, automatically and without any further action on the part
of any Issuing Bank, the Administrative Agent or such Revolving Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Revolving
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to such Issuing Bank pursuant to the second and the last
sentences of Section 3.5(d)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, on demand in immediately available funds in Dollars the amount of
such Lender’s Revolving Commitment Percentage of each drawing paid by such
Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Revolving Lender’s Revolving Commitment Percentage of such
drawing except as otherwise provided in Section 3.9(d). If the notice referenced
in the second sentence of Section 2.4(e) is received by a Revolving Lender not
later than 11:00 a.m. Central time, then such Lender shall make such payment
available to the Administrative Agent not later than 2:00 p.m. Central time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day. Each Revolving Lender’s obligation to make such
payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including,
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1(e) or (f), (iv) the
termination of the Revolving Commitments, or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of any Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Revolving Lenders. Promptly following any change in any
Letter of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank and outstanding at such time. Upon the
request of Administrative Agent and/or any Revolving Lender from time to time,
each Issuing Bank shall deliver any other information reasonably requested by
such Revolving Lender with respect to each Letter of Credit issued by such
Issuing Bank and then outstanding. Other than as set forth in this subsection,
the Issuing Banks shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure

43

--------------------------------------------------------------------------------




of the Issuing Bank to perform its requirements under this subsection shall not
relieve any Revolving Lender from its obligations under the immediately
preceding subsection (j).
(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of any Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.5    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including,
without limitation, Section 2.16, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to, but
excluding, the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser of (i) $50,000,000 and
(ii) the aggregate amount of the Revolving Commitments of the Swingline Lender
then available for disbursement pursuant to the terms and conditions of this
Agreement, as such amount may be reduced from time to time in accordance with
the terms hereof (the “Swingline Commitment Amount”). If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment Amount in effect at such time, the Borrower
shall immediately pay the Administrative Agent for the account of the Swingline
Lender the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5(b). For all other purposes, the borrowing of a
Swingline Loan shall constitute utilization of the Revolving Commitments, in an
amount equal to each Revolving Lender’s Revolving Commitment Percentage,
multiplied by the amount of such Swingline Loan.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 1:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 6.2 for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time, plus the Applicable Margin for
Revolving Loans that are Base Rate Loans, or at such other rate or rates as the
Borrower and the Swingline Lender may agree

44

--------------------------------------------------------------------------------




from time to time in writing. Interest on Swingline Loans is solely for the
account of the Swingline Lender (except to the extent a Revolving Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.6 with respect to interest on Base Rate Loans (except as the Swingline
Lender and the Borrower may otherwise agree in writing in connection with any
particular Swingline Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the date of such prepayment. The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan or a Revolving Loan. Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing). In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations contained in the second sentence of Section 2.1(a)
shall not apply to any borrowing of such Revolving Loans made pursuant to this
subsection. The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 11:00 a.m. Central time
at least one (1) Business Day prior to the proposed date of such borrowing.
Promptly after receipt of such notice of borrowing of Revolving Loans from the
Swingline Lender under the immediately preceding sentence, the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Not later
than 11:00 a.m. Central time on the proposed date of such borrowing, each
Revolving Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Revolving
Lender. The Administrative Agent shall pay the proceeds of such Revolving Loans
to the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan. If the Revolving Lenders are prohibited from making Revolving Loans
required to be made under this subsection for any reason whatsoever, including,
without limitation, the existence of any of the Defaults or Events of Default
described in Sections 11.1(e) or (f), each Revolving Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan,

45

--------------------------------------------------------------------------------




by directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Revolving
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including, without limitation, any of the Defaults or
Events of Default described in Sections 11.1(e) or (f)), or the termination of
any Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with accrued
interest thereon for each day from the date of demand thereof, at the Federal
Funds Rate. If such Revolving Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Revolving Lender
makes the required payment, the Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Revolving Lenders to purchase a participation therein).
Further, such Revolving Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).
Section 2.6    Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan
(other than Swingline Loans, which shall bear interest as provided in
Section 2.5(c) above) made by such Lender for the period from and including the
date of the making of such Loan to but excluding the date such Loan shall be
paid in full, at the following per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.
Notwithstanding the foregoing, while an Event of Default exists under Section
11.1(a), 11.1(e) or 11.1(f), or in the case of any other Event of Default, at
the direction of the Requisite Lenders, the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable

46

--------------------------------------------------------------------------------




by the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) (A) if such Loan is a Base
Rate Loan, monthly in arrears on the first (1st) day of each month, commencing
with the first (1st) full calendar month occurring after the Agreement Date and
upon any Conversion of a Base Rate Loan to a LIBOR Loan on the principal amount
so Converted, (B) if such Loan is a LIBOR Loan, in arrears on the last day of
the applicable Interest Period (other than Interest Periods longer than three
(3) months, on which accrued and unpaid interest shall be payable on each three
(3) month anniversary of the commencement of such Interest Period in arrears),
and (ii) on any date on which the principal balance of such Loan is due and
payable in full (whether at maturity, due to acceleration or otherwise).
Interest payable at the Post-Default Rate in accordance with Section 2.6(a)
above shall be payable from time to time on demand by Administrative Agent. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement for one (1) year, and this
provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.
Section 2.7    Number of Interest Periods.
There may be no more than eight (8) different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.8    Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Maturity
Date.

47

--------------------------------------------------------------------------------




Section 2.9    Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $100,000 and integral multiples of $25,000 in excess thereof.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans, Swingline Loans and/or Letter of
Credit Liabilities), the amount of such excess.
(ii)    Intentionally Omitted.
(iii)    Intentionally Omitted.
(iv)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time three (3) Business Days prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic

48

--------------------------------------------------------------------------------




mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, such Loan will automatically, on
the last day of the current Interest Period therefor, continue as a LIBOR Loan
with an Interest Period of one (1) month; provided, however that if an Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.11 or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.11    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists. Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. Central time
three (3) Business Days prior to the date of any proposed Conversion. Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender holding Loans being Converted of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.12    Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to such Revolving
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Swingline Loans made by
the Swingline Lender to the Borrower shall, in addition to this Agreement, also
be evidenced by a Swingline Note payable to the Swingline Lender.
(b)    Records. Subject to Section 13.5(c), which shall control in the event of
any inconsistency with this Section 2.12(b), the date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each

49

--------------------------------------------------------------------------------




payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.13    Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $10,000,000 and integral multiples of $5,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by the Administrative Agent (“Commitment Reduction Notice”);
provided, however, (a) the Borrower may not reduce the aggregate amount of the
Revolving Commitments below $100,000,000 unless the Borrower terminates the
Revolving Commitments in full and (b) if such reduction or termination is being
made in connection with the closing of another transaction, then it may be made
conditional on the closing of such other transaction. Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each Lender
of the proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including, but not limited to, any applicable compensation
due to each Revolving Lender in accordance with Section 5.4.
Section 2.14    Extension of Revolving Maturity Date.
The Borrower shall have the right, exercisable one (1) time, to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Maturity Date by one (1) year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least thirty (30) days,
but not more than one hundred twenty (120) days, prior to the current Revolving
Maturity Date, a written request for such extension (an “Extension Request”).
The Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request

50

--------------------------------------------------------------------------------




promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Original Revolving Maturity Date shall be extended to the
Extended Revolving Maturity Date: (x) immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist, and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents, and (y) the Borrower shall have paid the Fees payable under
Section 3.5(c). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B).
Section 2.15    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Commitments are terminated or reduced to zero (0) (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Banks, for deposit into the Letter of Credit
Collateral Account, an amount of money equal to the amount of such excess.
Section 2.16    Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue any Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments, the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.
Section 2.17    Increase in Revolving Commitments.
The Borrower shall have the right, exercisable up to five (5) times, to request
increases in the aggregate amount of the Revolving Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any and all such
increases the aggregate amount of the Revolving Commitments shall not exceed One
Billion Dollars ($1,000,000,000). Each such increase in the Revolving

51

--------------------------------------------------------------------------------




Commitments must be an aggregate minimum amount of $25,000,000 (or such lesser
amount as the Borrower and the Administrative Agent may agree in writing) and
integral multiples of $5,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders and the Fees to be paid for such increased Commitments; provided, that,
the consent of the Borrower (not to be unreasonably withheld, conditioned or
delayed) shall be required for all banks, financial institutions and
institutional lenders that agree to provide any such increase in the event the
consent of the Borrower would be required if such bank, financial institution or
institutional lender were to become a Lender pursuant to Section
13.5(b)(iii)(A). No Lender shall be obligated in any way whatsoever to increase
its Revolving Commitment or provide a new Revolving Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b). If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders’ respective Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to (A) the portion of
the outstanding principal amount of such Revolving Loans to be purchased by such
Lender, plus (B) the aggregate amount of payments previously made by the other
Revolving Lenders under Section 2.4(j) that have not been repaid, plus (C)
interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Revolving Lenders amounts payable, if any, to such Revolving Lenders under
Section 5.4 as a result of the prepayment of any such Revolving Loans. Effecting
the increase of the Revolving Commitments under this Section is subject to the
following conditions precedent: (w) no Default or Event of Default shall exist
on the effective date of such increase, (x) the representations and warranties
made or deemed made by the Borrower and any other Loan Party in any Loan
Document to which such Loan Party is a party shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, (y) payment of any and all Fees
required in connection with such increased Revolving Commitments, and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all partnership or other necessary
action taken by the Borrower to authorize such increase and (B) all partnership
or other necessary

52

--------------------------------------------------------------------------------




action taken by each Guarantor authorizing the guaranty of such increase; and
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) to the extent requested by the
applicable Lender, a new Revolving Note executed by the Borrower, payable to
such new Revolving Lenders and replacement Revolving Notes executed by the
Borrower, payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments. In connection with any increase in the aggregate
amount of the Revolving Commitments pursuant to this Section 2.17 any Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
Section 2.18    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
ARTICLE III    
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1    Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to such Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Issuing Bank
to the Administrative Agent from time to time, for the account of such Issuing
Bank. In the event the

53

--------------------------------------------------------------------------------




Administrative Agent fails to pay such amounts to such Lender or such Issuing
Bank, as the case may be, within one (1) Business Day of receipt of such
amounts, the Administrative Agent shall pay interest on such amount until paid
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
If the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall continue to
accrue at the rate, if any, applicable to such payment for the period of such
extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or such Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or such Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) each payment
of interest on Revolving Loans shall be made for the account of the Revolving
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Revolving Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s

54

--------------------------------------------------------------------------------




portion of each such Loan of such Type shall be coterminous; (e) the Revolving
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.5, shall be in accordance with their respective Revolving
Commitment Percentages; and (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4, shall be
in accordance with their respective Revolving Commitment Percentages. All
payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Revolving Lender shall have acquired a participating interest in
any such Swingline Loan pursuant to Section 2.5(e), in which case such payments
shall be pro rata in accordance with such participating interests).
Section 3.3    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5    Fees.

55

--------------------------------------------------------------------------------




(d)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(e)    Unused Fee and Facility Fee.
(v)    During the period from Effective Date to (but excluding for the purposes
of this calculation) the earlier of (A) the first Business Day of the first
calendar month following an Investment Grade Rating Event and (B) the Revolving
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
Revolving Lenders an unused fee equal to (x) the sum of the daily amount by
which the aggregate amount of the Revolving Commitments exceed the aggregate
principal balance of (1) the Revolving Loans disbursed under this Agreement plus
(2) Letter of Credit Liabilities multiplied by (y) the applicable per annum
unused fee percentage specified in the table below. Such fee shall be computed
on a daily basis and payable quarterly in arrears on the first day of each
January, April, July and October during the term of this Agreement and on the
earlier of (A) the first Business Day of the first calendar month following an
Investment Grade Rating Event and (B) the Revolving Maturity Date or any earlier
date of termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero (0). The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.
Unused Fee
Unused Amount
Unused Fee Percentage
Less than or equal to 50% of the aggregate amount of Revolving Commitments
0.15%
Greater than 50% of the aggregate amount of Revolving Commitments
0.25%

(vi)    On and after the first Business Day of the first calendar month
following an Investment Grade Rating Event to but excluding the Revolving
Maturity Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Revolving Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) multiplied by a
rate per annum equal to the Applicable Facility Fee. Such fee shall be computed
on a daily basis and payable quarterly in arrears on the first day of each
January, April, July and October during the term of this Agreement and on the
Revolving Maturity Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero (0). The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

56

--------------------------------------------------------------------------------




(f)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Maturity Date in accordance with Section 2.14, the Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a fee equal to fifteen hundredths of one percent (0.15%) of the amount of
such Revolving Lender’s Revolving Commitment (whether or not utilized). Such fee
shall be fully earned and due and payable in full on the date the extension is
effective.
(g)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans multiplied by the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees, the
Borrower shall pay to each Issuing Bank solely for its own account, a fronting
fee in respect of each Letter of Credit issued by such Issuing Bank equal to
one-eighth of one percent (0.125%) of the initial Stated Amount of such Letter
of Credit; provided, however, in no event shall the aggregate amount of such fee
in respect of any Letter of Credit be less than One Thousand Five Hundred
Dollars ($1,500). The fees provided for in this subsection shall be
nonrefundable and payable, in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first day of January, April, July and
October, (ii) on the Revolving Maturity Date, (iii) on the date the Revolving
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent and in the case of the fee provided
for in the second sentence, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to the applicable Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by such Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.
(h)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
Section 3.6    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly,

57

--------------------------------------------------------------------------------




in any manner whatsoever, interest in excess of that which may be lawfully paid
by the Borrower under Applicable Law. The parties hereto hereby agree and
stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.6(a)(i) through (ii) and, with respect to Swingline
Loans, in Section 2.5(c). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, closing fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, in each case, in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.
Section 3.8    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Revolving Lender becomes a Defaulting Lender, then, until such time as such
Revolving Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or the Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Banks’ Fronting Exposures
with respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as

58

--------------------------------------------------------------------------------




required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting
Exposures with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with subsection (e) below;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or amounts owing
by such Defaulting Lender under Section 2.4(j) in respect of Letters of Credit
(such amounts “L/C Disbursements”), in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Article VI were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b)(ii) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Loans funded by it, and (2) its Revolving Commitment
Percentage of the Stated Amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).
(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(d) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

59

--------------------------------------------------------------------------------




(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii) (other than any
such fee payable under Section 3.5(c)(ii)), the Borrower shall (x) pay to each
Non‑Defaulting Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non‑Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank, as applicable, and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender that has not been Cash
Collateralized by the Borrower, and (z) not be required to pay the remaining
amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Revolving Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Letters of Credit issued by such Issuing Bank and outstanding at such
time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any

60

--------------------------------------------------------------------------------




time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Banks as herein provided, or that the total amount of such Cash Collateral is
less than the aggregate Fronting Exposure of the Issuing Banks with respect to
Letters of Credit issued and outstanding at such time, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided, further, that
to the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Revolving Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Revolving Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

61

--------------------------------------------------------------------------------




(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure, or all Fronting Exposure has
been Cash Collateralized by the Borrower, after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.5(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.5(b),
shall pay to the Administrative Agent an assignment fee in the amount of Seven
Thousand Five Hundred Dollars ($7,500). The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.
Section 3.10    Taxes.
(a)    Issuing Banks. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

62

--------------------------------------------------------------------------------




(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.5 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection. The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation as Administrative Agent.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other

63

--------------------------------------------------------------------------------




documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect

64

--------------------------------------------------------------------------------




that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

65

--------------------------------------------------------------------------------




Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
ARTICLE IV    
INTENTIONALLY OMITTED
ARTICLE V    
YIELD PROTECTION, ETC.
Section 5.1    Additional Costs; Capital Adequacy.
(m)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or

66

--------------------------------------------------------------------------------




participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(n)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
continuing, converting to or maintaining of any LIBOR Loans or its obligation to
make any LIBOR Loans hereunder, any reduction in any amount receivable by such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or such obligation or the maintenance by such Lender of
capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:
(iii)    changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or its Commitments (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(C) Connection Income Taxes);
(iv)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or
(v)    imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.
(o)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert

67

--------------------------------------------------------------------------------




Base Rate Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).
(p)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes), reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Issuing Bank of issuing (or any
Revolving Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Issuing Bank or any Revolving Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Revolving Lender, the Borrower shall pay immediately to the Issuing
Bank or, in the case of such Revolving Lender, to the Administrative Agent for
the account of such Revolving Lender, from time to time as specified by the
Issuing Bank or such Revolving Lender, such additional amounts as shall be
sufficient to compensate the Issuing Bank or such Revolving Lender for such
increased costs or reductions in amount.
(q)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder, except that, the Borrower shall
not be responsible for such compensation or requirement to make any other
payments if Borrower is not notified within two hundred seventy (270) days
following the date of the effectiveness or implementation (which may be
retroactive, in which case such 270-day period shall still, for the avoidance of
doubt, be measured from the applicable date of the effectiveness or
implementation thereof) by the applicable Governmental Authority of the
Regulatory Change or risk-based capital guideline, as applicable, giving rise
thereto. The Administrative Agent, the Issuing Bank and each Lender, as the case
may be, agrees to furnish to the Borrower (and in the case of the Issuing Bank
or a Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, the Issuing Bank and or any such Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
Section 5.2    Suspension of LIBOR Loans.

68

--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(f)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;
(g)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or
(h)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).
Section 5.4    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

69

--------------------------------------------------------------------------------




(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied but excluding any suspension of LIBOR Loans under
Section 5.2) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.
Section 5.5    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans

70

--------------------------------------------------------------------------------




and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
Section 5.6    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Requisite Lenders or the
consent of each affected Lender, or all Lenders, and such amendment, waiver or
other modification is consented to by the Requisite Lenders, all other affected
Lenders or all other Lenders (as applicable), then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.5(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.4(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b); provided, that Borrower shall only demand the
Affected Lender to assign its Commitment pursuant to subsection (a) above if
such assignment will result in lower costs for the Borrower at the time of the
assignment. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4)
with respect to any period up to the date of replacement.
Section 5.7    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 5.8    Assumptions Concerning Funding of LIBOR Loans.

71

--------------------------------------------------------------------------------




Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI    
CONDITIONS PRECEDENT
Section 6.1    Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the reasonable satisfaction or waiver of the
following conditions precedent:
(i)    The Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    to the extent requested by the Lenders, a Revolving Note made by the
Borrower, payable to each applicable Lender (but excluding any Lender that has
requested that it not receive Notes) and complying with the terms of
Section 2.12(a) and the Swingline Note made by the Borrower;
(iii)    the Guaranty executed by each of the Guarantors initially to be a party
thereto;
(iv)    an opinion of (A) Latham & Watkins LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and
covering the matters reasonably required by Administrative Agent and (B) Ballard
Spahr LLP, Maryland counsel to Spirit REIT, addressed to the Administrative
Agent and the Lenders and covering the matters reasonably required by the
Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party by the Secretary of State of the state of formation
of each such Loan Party issued as of a recent date and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

72

--------------------------------------------------------------------------------




(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending December 31, 2014;
(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xi)    evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement shall have been paid in full
and all Liens securing such indebtedness, liabilities or other obligations have
been released;
(xii)    copies of all Material Contracts and Specified Derivatives Contracts in
existence on the Agreement Date;
(xiii)    the Fee Letter;
(xiv)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including, without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xv)    UCC, tax, judgment and lien search reports with respect to each Loan
Party in all necessary or appropriate jurisdictions indicating that there are no
liens of record other than Permitted Liens; provided, however, that with respect
to county-level real property searches, such searches may be dated up to six (6)
months prior to the date hereof and cover certain (but not all) Unencumbered
Pool Assets as identified to the Administrative Agent prior to the Agreement
Date; and
(xvi)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;

73

--------------------------------------------------------------------------------




(j)    there shall not have occurred any material adverse change in the
Borrower’s financial condition since the date of the most recent quarterly
financial statement filed with the SEC on Form 10-K prior to the date of this
Agreement;
(k)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(l)    the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound;
(m)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act; and
(n)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
Section 6.2    Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) any
Issuing Bank to issue any Letter of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of a Swingline Loan, the

74

--------------------------------------------------------------------------------




Swingline Lender shall have received a timely Notice of Swingline Borrowing, and
in the case of the issuance of a Letter of Credit the Issuing Bank and the
Administrative Agent shall have received a timely request for the issuance of
such Letter of Credit. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders that the conditions precedent for initial
Loans set forth in Sections 6.1 and 6.2 that have not previously been waived by
the Lenders in accordance with the terms of this Agreement have been satisfied.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
Section 7.1    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:
(i)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
(j)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of Spirit REIT and
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Spirit REIT and Borrower and their Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens), and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on such Schedule, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and non-assessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust

75

--------------------------------------------------------------------------------




agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 7.1(b), as of the Agreement Date, correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.
(k)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken, and has caused Spirit REIT to take, all
necessary action to authorize it, to borrow and obtain other extensions of
credit hereunder. The Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Borrower or any other Loan Party is
a party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(l)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under (A) the organizational documents of any Loan Party,
or (B) any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound, except under this clause (B) as could not reasonably be expected
to have a Material Adverse Effect; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.
(m)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
non-compliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.
(n)    Title to Properties and Hybrid Assets; Liens. Schedule 7.1(f)(i) is, as
of the Agreement Date, a complete and correct listing of all Properties and
Hybrid Assets of the Borrower, each other Loan Party and each other Subsidiary,
setting forth, for each such Property or Hybrid Asset, as applicable, the
current occupancy status of such Property or Hybrid Asset and whether

76

--------------------------------------------------------------------------------




such Property or Hybrid Asset is a Development Asset and, if such Property or
Hybrid Asset is a Development Asset, the status of completion of such Property
or Hybrid Asset. Schedule 7.1(f)(ii) is, as of the Agreement Date, a complete
and correct listing of all Eligible Assets. Each of the Borrower, each other
Loan Party and each other Subsidiary has good, marketable and legal title to, or
a valid leasehold interest in, its respective assets. No Eligible Asset is
subject to any Lien other than Permitted Liens.
(o)    Existing Indebtedness; Total Indebtedness. Part I of Schedule 7.1(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness
under clause (a) of the definition of “Indebtedness” (including all Guarantees
in respect of such Indebtedness) of each of the Borrower, the other Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the passage of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness, except any such defaults or events of default,
which individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. Part II of Schedule 7.1(g) is, as of the Agreement
Date, a complete and correct listing of all Total Indebtedness of the Borrower,
the other Loan Parties and the other Subsidiaries (excluding any Indebtedness
set forth on Part I of such Schedule).
(p)    Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no material default or material event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.
(q)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor
known to any Loan Party) against or in any other way relating adversely to or
affecting the Borrower, any other Loan Party, any other Subsidiary or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of the Loan Documents taken as a whole.
There are no strikes, slow downs, work stoppages or walkouts or other labor
disputes in progress or threatened relating to, any Loan Party or any other
Subsidiary, which individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
(r)    Taxes. All federal and state income tax returns and other material tax
returns of the Borrower, each other Loan Party and each other Subsidiary
required by Applicable Law to be filed have been duly filed, and all federal and
state income taxes and other material taxes, assessments and other governmental
charges or levies upon, each Loan Party, each other

77

--------------------------------------------------------------------------------




Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 8.6. As of the Agreement Date, none of
the United States federal income tax returns of the Borrower, any other Loan
Party or any other Subsidiary is under audit. All charges, accruals and reserves
on the books of the Borrower, the other Loan Parties and the other Subsidiaries
in respect of any material taxes or other governmental charges are in accordance
with GAAP.
(s)    Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of Spirit REIT and its consolidated
Subsidiaries for the fiscal years ended December 31, 2013 and December 31, 2014,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of Spirit REIT and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year‑end and audit adjustments).
Neither Spirit REIT nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.
(t)    No Material Adverse Change. Since December 31, 2014, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.
(u)    Intentionally Omitted.
(v)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each Qualified Plan’s favorable determination letter or opinion letter.

78

--------------------------------------------------------------------------------




(ii)    With respect to any retiree welfare benefit arrangement, all amounts
have been accrued on Spirit REIT’s financial statements in accordance with FASB
ASC 715. The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $50,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement or Plan; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement or Plan; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject Spirit
REIT or the Borrower to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(w)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(x)    Environmental Laws. From time to time each of the Borrower, each other
Loan Party and each other Subsidiary conducts reviews of the effect of
Environmental Laws on its respective business, operations and properties,
including, without limitation, its respective Properties or Hybrid Assets, in
the course of which the Borrower, such other Loan Party or such other Subsidiary
identifies and evaluates associated actual and potential liabilities and costs
(including, without limitation, determining whether any capital or operating
expenditures are required for clean-up or closure of properties presently or
previously owned, determining whether any capital or operating expenditures are
required to achieve or maintain compliance in all material respects with
Environmental Laws or required as a condition of any Governmental Approval, any
contract, or any related constraints on operating activities, determining
whether any costs or liabilities exist in connection with on-site or off-site
treatment, storage, handling and disposal of wastes or Hazardous Materials, and
determining whether any actual or potential liabilities to third parties,
including employees, and any related costs and expenses exist) in a manner
consistent with the net leased nature of such entity's ownership of its
respective properties. Each of the lease or mortgage arrangements by which the
Borrower, each other Loan Party and each other Subsidiary leases or lends money
against Properties or Hybrid Assets contains covenants requiring that the tenant
or borrower thereunder, except as could not reasonably be expected to have a
Material

79

--------------------------------------------------------------------------------




Adverse Effect: (i) comply with all Environmental Laws applicable to its
business, operations and the Properties and the Hybrid Assets, (ii) obtain all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) comply with
all terms and conditions of such Governmental Approvals. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties and Hybrid Assets, may:
(x) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (y) cause or contribute to any other potential
common‑law or legal claim or other liability, or (z) cause any of the Properties
or Hybrid Assets to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (x) through (z) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. To Borrower’s knowledge, after due inquiry, there is no
civil, criminal, or administrative action, suit, demand, claim, hearing, notice,
or demand letter, mandate, order, lien, request, investigation, or proceeding
pending or threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties or Hybrid
Assets is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
the Borrower’s knowledge, and except to the extent that a Material Adverse
Effect could not reasonably be expected to result, no Hazardous Materials
generated at or transported from the Properties or Hybrid Assets are or have
been transported to, or disposed of (1) any location that is listed or proposed
for listing on the National Priority List or any analogous state or local list
of sites requiring remediation, or (2) any other location that is or has been
the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law.
(y)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(z)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

80

--------------------------------------------------------------------------------




(aa)    Affiliate Transactions. Except as permitted by Section 10.9 or as
otherwise set forth on Schedule 7.1(s), none of the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.
(bb)    Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person.
All such Intellectual Property is fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(cc)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of acquiring, owning,
redeveloping, developing, financing and managing various types of Properties,
together with other business activities incidental thereto.
(dd)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.
(ee)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
and audit adjustments and absence of full footnote disclosure). All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact is known
to any Loan Party which has had, or may in the future have (so far as any Loan
Party can reasonably foresee), a Material Adverse Effect which has not been set
forth in the

81

--------------------------------------------------------------------------------




financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. No document furnished or written statement
made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not materially misleading.
(ff)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(gg)    OFAC. None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or, to the Borrower’s actual knowledge, any director,
officer, employee thereof or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and no Letter of Credit, will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person or in violation
of Anti-Corruption Laws; or (iv) is the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom (collectively, “Sanctions”), or located,
organized or resident in a country or territory that is the subject of
Sanctions.
(hh)    REIT Status. Spirit REIT qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow Spirit REIT to maintain its status as a REIT.
(ii)    Unencumbered Pool Assets. Each Unencumbered Pool Asset included in
calculations of the Unencumbered Asset Value satisfies all of the requirements
set forth in definition of “Eligible Assets”. The pro forma Compliance
Certificate delivered by Borrower to Administrative Agent in connection with
Section 9.3 fairly presents the Unencumbered NOI of each such Unencumbered Pool
Asset.

82

--------------------------------------------------------------------------------




(jj)    Money Laundering Laws. The operations of Spirit REIT and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial record keeping and reporting
requirements of the U.S. Currency and Foreign Transactions Reporting Act of
1977, as amended by the Patriot Act, and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory authorities having jurisdiction over Spirit REIT or any of its
Subsidiaries (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental or regulatory authorities or
any arbitrator involving the Spirit REIT or any of its Subsidiaries with respect
to the Money Laundering Laws is pending or, to the actual knowledge of the
Borrower, threatened in writing which would reasonably be expected to result in
a Material Adverse Effect.
(kk)    Anti-Corruption Laws. Spirit REIT and its Subsidiaries have conducted
their businesses in compliance in all material respects with Anti-Corruption
Laws and have instituted and maintained, and will continue to comply with, and
to maintain and enforce, reasonable policies and procedures designed to promote
and achieve compliance in all material respects with, such laws. The Company
shall maintain and enforce reasonable policies and procedures with respect to
itself and its Subsidiaries designed to ensure compliance in all material
respects with applicable Money Laundering Laws.
Section 7.2    Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Maturity Date
is effectuated pursuant to Section 2.14, the date on which any increase of the
Revolving Commitments is effectuated pursuant to Section 2.17 and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.
ARTICLE VIII    
AFFIRMATIVE COVENANTS

83

--------------------------------------------------------------------------------




For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 8.1    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to maintain or to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Section 8.2    Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.
Section 8.3    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.
Section 8.4    Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(u)
and not enter into any line of business not otherwise engaged in by such Person
as of the Agreement Date.
Section 8.5    Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
and each other Loan Party and each other Subsidiary shall maintain, or cause
their respective tenants or borrowers to maintain (provided that the applicable
Loan Party or Subsidiary is named as a loss payee and additional insured
thereunder), insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the

84

--------------------------------------------------------------------------------




insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.
Section 8.6    Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all federal and state income taxes
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any properties belonging to it,
and (b) all material lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.
Section 8.7    Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct in all material respects entries shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent (on behalf of any Lender) to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior written notice to the Borrower;
provided, that notwithstanding the foregoing, if no Event of Default exists,
there shall be no more than one (1) such inspection in any fiscal year of
Borrower. The Borrower shall be obligated to reimburse the Administrative Agent
and the Lenders for their costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. The Borrower hereby authorizes and instructs
its accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent or any Lender.
Section 8.8    Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures, equity
investments and the repayment of Indebtedness of Spirit REIT and its
Subsidiaries; and (d) to provide for the general working capital needs of Spirit
REIT and its Subsidiaries and for other general corporate purposes of Spirit
REIT, the Borrower and its Subsidiaries. The Borrower shall only use Letters of
Credit for the same purposes for which it may use the proceeds of Loans. The
Borrower shall not, and shall not permit any other Loan Party or

85

--------------------------------------------------------------------------------




any other Subsidiary to, use any part of such proceeds to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Borrower and the other
Loan Parties shall comply with Regulations T, U and X of the Board of Governors
of the Federal Reserve System.
Section 8.9    Environmental Matters.
Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws; (ii) the Borrower shall
comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws; (iii) the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, enter into agreements requiring each of
their respective tenants or borrowers to promptly take all actions and pay or
arrange to pay all costs necessary for it and for the Properties to comply with
all Environmental Laws and all Governmental Approvals, including, to the extent
required to comply with all Environmental Laws, actions to remove and dispose of
all Hazardous Materials and to clean up the Properties as required under
Environmental Laws, or in the case of vacant properties, the Borrower and each
other Loan Party and each other Subsidiary to take such action itself; and (iv)
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, enter into agreements requiring each of their respective tenants
or borrowers to promptly take all actions necessary to prevent the imposition of
any Liens (other than Permitted Liens) on any of their respective properties
arising out of or related to any Environmental Laws, or in the case of vacant
properties, the Borrower and each other Loan Party and each other Subsidiary to
take such action itself. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
Section 8.10    Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions of this
Agreement and the other Loan Documents.
Section 8.11    Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do

86

--------------------------------------------------------------------------------




or knowingly permit to be done anything to impair materially the value of any of
the Material Contracts.
Section 8.12    REIT Status.
The Borrower shall cause Spirit REIT to maintain its status as, and continue to
qualify as, a REIT.
Section 8.13    Exchange Listing.
The Borrower shall cause Spirit REIT to maintain at least one (1) class of
common shares of Spirit REIT having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System.
Section 8.14    Guarantors.
(a)    Within five (5) Business Days of any Person becoming a Material
Subsidiary (other than an Excluded Subsidiary) after the Agreement Date or in
connection with the addition of a Property or Hybrid Asset to the Unencumbered
Pool that is owned by a Subsidiary not already a Guarantor (or Borrower), the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance reasonably satisfactory to the Administrative Agent: (i) an
Accession Agreement executed by such Subsidiary and (ii) the items that would
have been delivered under subsections (iv) through (viii) and (xvii) of
Section 6.1(a) and under Section 6.1(e) if such Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within five (5) Business Days) upon any Excluded Subsidiary that is a Material
Subsidiary ceasing to be subject to the restriction which prevented it from
becoming a Guarantor on the Effective Date or delivering an Accession Agreement
pursuant to this Section, as the case may be, such Subsidiary shall comply with
the provisions of this Section.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor does not
own (or will not own as of such release) any Unencumbered Pool Asset, nor any
direct or indirect equity interest in any Subsidiary that owns an Unencumbered
Pool Asset; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default exists or would occur as a result of such release, including,
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 10.1; (iv) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for

87

--------------------------------------------------------------------------------




changes in factual circumstances specifically and expressly permitted under the
Loan Documents; and (v) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
(c)    Notwithstanding anything to the contrary contained in this Section 8.14
above, if Spirit REIT obtains an Investment Grade Rating and for so long as
Spirit REIT maintains an Investment Grade Rating, only Spirit REIT and a
Subsidiary (other than an Excluded Subsidiary) to which either of the following
conditions applies shall be required to provide a Guaranty: (i) such Subsidiary
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness for
borrowed money or Capitalized Lease Obligations of Spirit REIT, the Borrower or
any Subsidiary of Spirit REIT or the Borrower, or (ii) (A) such Subsidiary owns
an Unencumbered Pool Asset, and (B) such Subsidiary, or any Subsidiary that
directly or indirectly owns any Equity Interest in such Subsidiary, has
incurred, acquired or suffered to exist any Indebtedness for borrowed money or
Capitalized Lease Obligations other than Nonrecourse Indebtedness. Upon an
Investment Grade Rating Event, the Borrower may request that all Subsidiary
Guarantors that do not satisfy one of the above conditions be released from the
Guaranty which release shall be granted so long as (i) no Default or Event of
Default exists, and (ii) all representations and warranties continue to be
accurate in all material respects, except to extent such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall continue to be accurate in all respects. Following an
Investment Grade Rating Event, if Spirit REIT no longer maintains an Investment
Grade Rating or any Guaranty is required pursuant to this clause (c) above, then
with respect to all such Guaranties, as applicable, the terms and conditions of
Section 8.14(a) above shall apply.
ARTICLE IX    
INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 9.1    Quarterly Financial Statements.
As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-Q with the SEC (but in no event later than forty-five (45) days
after the end of each of the first, second and third fiscal quarters of Spirit
REIT, other than with respect to the fiscal quarter ended March 31, 2015, which
shall in no event later than sixty (60) days following such date), the unaudited
consolidated financial statements of Spirit REIT and its Subsidiaries (including
a consolidated balance sheet, income statement and statement of cash flows) as
at the end of such period and setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by a Responsible Officer of Spirit
REIT, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects (except, for the lack of footnotes and subject to normal
year-end and audit adjustments), the consolidated

88

--------------------------------------------------------------------------------




financial position of Spirit REIT and its Subsidiaries as at the date thereof
and the results of operations for such period. Together with the financial
statements for the fiscal quarter ended March 31, 2015, Borrower shall deliver
to Administrative Agent updated schedules to this Agreement prepared as of March
31, 2015, which schedules shall be subject to Administrative Agent’s review and
reasonable approval.
Section 9.2    Year‑End Statements.
As soon as available and in any event within five (5) days after the filing of
Spirit REIT’s 10-K with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of Spirit REIT), the audited consolidated
financial statements of Spirit REIT and its Subsidiaries (including a
consolidated balance sheet, income statement and statement of cash flows) as at
the end of such fiscal year setting forth in comparative form the figures as at
the end of and for the previous fiscal year, all of which shall be (a) certified
by the chief executive officer or chief financial officer of Spirit REIT, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of Spirit REIT and its Subsidiaries as at the
date thereof and the result of operations for such period, and (b) accompanied
by the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall not be subject to (i) any “going
concern” or like qualification or exception or (ii) any qualification or
exception as to the scope of such audit.
Section 9.3    Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed on behalf of the Borrower by a Responsible Officer of
Spirit REIT (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, (i) the calculations required to
establish whether Spirit REIT was in compliance with the covenants contained in
Section 10.1 and (ii) a list of all assets included in calculations of
Unencumbered Asset Value of the Unencumbered Pool Assets and whether any such
assets have been added or removed from such calculation since the previous list
delivered to Administrative Agent; (b) stating that, to his or her knowledge, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred and the steps being
taken by the Borrower with respect to such event, condition or failure; (c)
setting forth a statement of Funds From Operations (provided that the Borrower
shall be deemed to have delivered such statement of Funds From Operations when
(i) such statement has been posted on the SEC website (http://www.sec.gov) and
(ii) the Borrower has notified Administrative Agent by electronic mail of such
posting; provided that if Administrative Agent or any Lender requests such
information to be delivered in hard copies, the Borrower shall furnish to
Administrative Agent or such Lender, as applicable, such information
accordingly), and (d) setting forth a statement of newly acquired Properties and
Hybrid Assets, including the Net Operating Income, cost and mortgage debt, if
any, of each such Property or Hybrid Asset.
Section 9.4    Other Information.

89

--------------------------------------------------------------------------------




(j)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to Spirit REIT or its Board of Directors by its independent public accountants
including, without limitation, any management report;
(k)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;
(l)    Promptly upon the mailing thereof to the shareholders of Spirit REIT
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by Spirit REIT, the Borrower, any Subsidiary or any other Loan Party;
(m)    Intentionally Omitted;
(n)    Intentionally Omitted;
(o)    On an annual basis (once per year in connection with Spirit REIT’s budget
and planning cycle), cash flow forecasts (in the form of the cash flow forest
for 2015 delivered to Administrative Agent prior to the Agreement Date or
another form reasonably acceptable to Administrative Agent) for the next four
(4) fiscal quarters broken out on a quarterly basis;
(p)    Intentionally Omitted;
(q)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;
(r)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating to,
or affecting, any Loan Party or any other Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States federal income tax returns of any Loan Party or any other
Subsidiary are being audited;
(s)    Promptly following Administrative Agent’s request, copy of any amendment
to the certificate or articles of incorporation or formation, bylaws,
partnership agreement or other similar organizational documents of the Borrower,
any other Loan Party or any other Subsidiary;
(t)    Prompt notice of (i) any change in the senior management of Spirit REIT,
the Borrower, any other Loan Party or any other Subsidiary, (ii) any change in
the business, assets,

90

--------------------------------------------------------------------------------




liabilities, financial condition, results of operations or business prospects of
any Loan Party or any other Subsidiary or (iii) the occurrence of any other
event which, in the case of any of the immediately preceding clauses (i) through
(iii), has had, or could reasonably be expected to have, a Material Adverse
Effect;
(u)    Prompt notice of the occurrence of (i) any Default or Event of Default
under any of the Loan Documents, or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Loan Party or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
(v)    Promptly upon Administrative Agent’s request, a copy of any Material
Contract or Specified Derivatives Contract entered after the Agreement Date;
(w)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;
(x)    Intentionally Omitted;
(y)    Together with delivery of each Compliance Certificate, notice of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Wholly Owned Subsidiary of the Borrower and/or Spirit REIT,
in each case, in respect of any such Subsidiary acquired, incorporated or
created during the fiscal period to which such Compliance Certificate relates;
(z)    Intentionally Omitted;
(aa)    From and after the occurrence of an Investment Grade Rating Event,
promptly, upon any change in Spirit REIT’s Credit Rating, a certificate stating
that Spirit REIT’s Credit Rating has changed and the new Credit Rating that is
in effect;
(bb)    Intentionally Omitted;
(cc)    Promptly upon occurrence written notice of any of the following if the
occurrence could reasonably be expected to have a Material Adverse Effect: (i)
receipt by the Borrower, any Loan Party or any other Subsidiary of notice that
any violation of or noncompliance with any Environmental Law has or may have
been committed or is threatened and that the notice recipient may be liable;
(ii) receipt by the Borrower, any Loan Party or any other Subsidiary of notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) receipt by
the Borrower, any Loan Party or any other Subsidiary of notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous

91

--------------------------------------------------------------------------------




Materials or any damages caused thereby; or (iv) receipt by the Borrower, any
Loan Party or any other Subsidiary of notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim;
(dd)    Intentionally Omitted; and
(ee)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request, which information may upon
Borrower’s written request be subject to a customary agreement regarding
confidential treatment to the extent not publically made available by Spirit
REIT or its Subsidiaries.
Section 9.5    Electronic Delivery of Certain Information.
(d)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower); provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Banks)
pursuant to Article II and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications; provided, further, that notwithstanding anything to the contrary
herein, information required to be delivered pursuant to Sections 9.1, 9.2,
9.4(b), 9.4(f) and 9.4(m) shall be deemed to have been delivered on the date on
which (i) such information is actually available for review by the Lenders and
(ii) is posted by Borrower on Borrower’s website and Administrative Agent is
provided notice of same or on the SEC’s website at http://www.sec.gov. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, the Borrower shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

92

--------------------------------------------------------------------------------




(e)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 9.6    Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”; provided that any
Information Materials that are not designated as Public Information or Private
Information shall be considered Private Information.
Section 9.7    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
ARTICLE X    
NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply, or cause
Spirit REIT to comply, with the following covenants:
Section 10.1    Financial Covenants.
(d)    Ratio of Total Indebtedness to Total Asset Value. The Borrower shall not
permit the ratio of (i) Total Indebtedness of Spirit REIT and its Subsidiaries
to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time.
(e)    Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit
the ratio of (i) Adjusted EBITDA of Spirit REIT and its Subsidiaries for any
fiscal quarter to (ii) Fixed Charges of Spirit REIT and its Subsidiaries for
such fiscal quarter to be less than (A) on or prior

93

--------------------------------------------------------------------------------




to March 31, 2015, 1.40:1.00 as of the last day of such fiscal quarter, or (B)
after March 31, 2015, 1.50:1.00 as of the last day of such fiscal quarter.
(f)    Ratio of Secured Indebtedness to Total Asset Value. The Borrower shall
not permit the ratio of (i) Secured Indebtedness of Spirit REIT and its
Subsidiaries to (ii) Total Asset Value to exceed 0.50:1.00 at any time.
(g)    Ratio of Unencumbered NOI to Unsecured Interest Expense. The Borrower
shall not permit the ratio of (i) Unencumbered NOI for any fiscal quarter to
(ii) Unsecured Interest Expense of Spirit REIT and its Subsidiaries for such
fiscal quarter to be less than 1.75:1.00 as of the last day of such fiscal
quarter.
(h)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness of Spirit REIT and its
Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60:1.00 at any time.
(i)    Minimum Tangible Net Worth. Spirit REIT and its Subsidiaries shall
maintain a Tangible Net Worth of at least the sum of (i) Three Billion Fourteen
Million Two Hundred Twenty-One Thousand Dollars ($3,014,221,000) plus
(ii) seventy-five percent (75%) of the Net Proceeds of Equity Issuances by
Spirit REIT or the Borrower (other than Equity Issuances to Borrower or
Guarantors) after December 31, 2014.
(j)    Permitted Investments. Borrower shall not, and shall not permit any Loan
Party or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed the following percentages of Total Asset Value at any time:
(i)    Unimproved Land (which shall not include any Development Property) such
that the aggregate GAAP book value thereof exceeds five percent (5%) of Total
Asset Value;
(ii)    Common stock, Preferred Equity Interests, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds five percent
(5%) of Total Asset Value;
(iii)    Traditional Mortgage Receivables and notes receivable, such that the
aggregate GAAP book value thereof exceeds ten percent (10%) of Total Asset
Value;
(iv)    Investments in Unconsolidated Affiliates, such that the aggregate value
of such Investments (determined in accordance with GAAP) in Unconsolidated
Affiliates exceeds fifteen percent (15%) of Total Asset Value; and
(v)    Development Assets in which Spirit REIT and its Subsidiaries either has a
direct or indirect ownership interest such that the aggregate GAAP book value
thereof exceeds ten percent (10%) of Total Asset Value. If a Development Asset
is owned by an

94

--------------------------------------------------------------------------------




Unconsolidated Affiliate of Spirit REIT or any of its Subsidiaries, then the
value of such Development Asset for the purposes of this clause shall equal the
product of (1) the GAAP book value for such Property or Hybrid Asset, as
applicable, and (2) the Spirit REIT’s applicable Ownership Share thereof.
In addition to the foregoing limitations, the aggregate value of (i), (ii),
(iii) (iv) and (v) shall not exceed thirty percent (30%) of Total Asset Value at
any time.
(k)    Dividends and Other Restricted Payments. During the existence of any
Event of Default, Spirit REIT and the Borrower shall not, and shall not permit
any of their respective Subsidiaries to, declare or make any Restricted Payment
other than: (i) cash distributions by the Borrower and Subsidiaries of Spirit
REIT to the respective equity owners thereof, provided such equity owners are
Loan Parties, unless such distributions are (A) between Excluded Subsidiaries or
(B) from any Subsidiary that is not a Wholly-Owned Subsidiary of Spirit REIT or
Loan Party to the equity owners thereof, pro rata, and (ii) cash distributions
by Spirit REIT to its shareholders necessary to remain in compliance with
Section 8.12 and to avoid the imposition of excise taxes under Section 4981 of
the Internal Revenue Code, provided that the chief financial officer or
treasurer of Spirit REIT delivers to Administrative Agent, prior to any such
distribution, a detailed certificate evidencing such necessary minimum amount.
If a Default or Event of Default specified in Section 11.1.(a), Section 11.1.(e)
or Section 11.1.(f) shall exist, or if as a result of the occurrence of any
other Event of Default any of the Obligations have been accelerated pursuant to
Section 11.2.(a), Spirit REIT and the Borrower shall not, and shall not permit
any of their respective Subsidiaries to, make any Restricted Payments to any
Person other than cash distributions by the Borrower and Subsidiaries of Spirit
REIT to the respective equity owners thereof, provided such equity owners are
Loan Parties.
Section 10.2    Negative Pledge.
The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT in any Person owning any Unencumbered Pool Asset, now
owned or hereafter acquired, except for Permitted Liens or (b) permit any
Unencumbered Pool Asset or any direct or indirect ownership interest of the
Borrower or Spirit REIT or in any Person owning an Unencumbered Pool Asset, to
be subject to a Negative Pledge. Prior to securitization, the Borrower shall
not, and shall not permit any Warehouse Entity to, (a) create, assume, incur,
permit or suffer to exist any Lien on any asset of such Warehouse Entity or any
direct or indirect ownership interest of the Borrower or Spirit REIT in any
Person owning such asset, now owned or hereafter acquired, except for Permitted
Liens or (b) permit any asset of such Warehouse Entity or any direct or indirect
ownership interest of the Borrower or Spirit REIT or in any Person owning such
asset, to be subject to a Negative Pledge.
Section 10.3    Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than (i) a Warehouse Entity following securitization pursuant
to the terms of the securitization documents or (ii) an Excluded Subsidiary
holding title assets subject to Secured Indebtedness

95

--------------------------------------------------------------------------------




pursuant to the terms of the Secured Indebtedness documents), to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions (x)
contained in any Loan Document or (y) contained in any other agreement that
evidences Unsecured Indebtedness containing encumbrances or restrictions on the
actions described above that are substantially similar to or less restrictive
than those contained in the Loan Documents or, (ii) with respect to clause (d),
(x) restrictions contained in any agreement relating to the sale of a Subsidiary
(other than the Borrower) or the assets of a Subsidiary pending sale, or
relating to Secured Indebtedness secured by a Lien on assets that Spirit REIT,
the Borrower, any other Loan Party or any other Subsidiary may create, incur,
assume, or permit or suffer to exist and as permitted by the Loan Documents;
provided that in any such case, the restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be or (y)
customary provisions restricting assignment of any agreement entered into by
Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary in the
ordinary course of business.
Section 10.4    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
a Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person; provided, however, that:
(i)    any Subsidiary may merge with a Loan Party so long as the survivor is or
becomes a Loan Party;
(ii)    any Subsidiary (A) may sell, transfer or dispose of its assets to a Loan
Party or (B) that is not a Loan Party may sell, transfer or dispose of its
assets to another Subsidiary;
(iii)    a Loan Party (other than the Borrower or any Loan Party that owns an
Unencumbered Pool Asset) and any Subsidiary that is not (and is not required to
be) a Loan Party may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would exist;
(iv)    any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result

96

--------------------------------------------------------------------------------




of a merger or consolidation) a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person and (B) sell, lease or
otherwise transfer, whether by one or a series of transactions, a Substantial
Amount of assets (including capital stock or other securities of Subsidiaries)
to any other Person, so long as, in each case, (1) the Borrower shall have given
the Administrative Agent and the Lenders at least five (5) Business Days prior
written notice of such consolidation, merger, acquisition, Investment, sale,
lease or other transfer; (2) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, including, without limitation, a Default or Event of
Default resulting from a breach of Section 10.1; (3) in the case of a
consolidation or merger involving the Borrower, the Borrower shall be the
survivor thereof; (4) in the case of a consolidation or merger involving a Loan
Party (other than the Borrower) that owns an Unencumbered Pool Asset, such Loan
Party shall be the survivor thereof or the survivor thereof shall immediately
become a Loan Party, and (4) at the time the Borrower gives notice pursuant to
clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent for distribution to each of the Lenders a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the terms and conditions of this Agreement
and the other Loan Documents, including, without limitation, the financial
covenants contained in Section 10.1, after giving effect to such consolidation,
merger, acquisition, Investment, sale, lease or other transfer; and
(v)    the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business.
Further, no Loan Party nor any Subsidiary, shall enter into any sale‑leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.
Section 10.5    Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.
Section 10.6    Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 10.7    Modifications of Organizational Documents and Material
Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,

97

--------------------------------------------------------------------------------




supplement, restatement or other modification (a) is adverse to the interest of
the Administrative Agent, the Issuing Bank or the Lenders or (b) could
reasonably be expected to have a Material Adverse Effect. The Borrower shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of any Loan Party or other Subsidiary in any
Material Contract or permit any Material Contract to be canceled or terminated
prior to its stated maturity.
Section 10.8    Subordinated Debt Prepayments; Amendments.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, prepay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt prior to the
originally scheduled maturity date thereof or otherwise redeem or acquire for
value any Subordinated Debt, in each case, other than as expressly permitted
pursuant to the applicable subordination provisions. Further, except as
expressly permitted pursuant to the applicable subordination provisions, the
Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend or modify, or permit the amendment or modification of, any
agreement or instrument evidencing any Subordinated Debt where such amendment or
modification provides for the following or which has any of the following
effects:
(a)    increases the rate of interest accruing on such Subordinated Debt;
(b)    increases the amount of any scheduled installment of interest, or
shortens the date on which any such installment of interest becomes due;
(c)    shortens the weighted average life to maturity of such Subordinated Debt;
(d)    increases the principal amount of such Subordinated Debt, unless after
giving effect to such increase in principal amount, no Event of Default shall
exist;
(e)    amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary than the provisions of the Loan Documents;
(f)    provides for the payment of additional fees or the increase in existing
fees; and/or
(g)    otherwise could reasonably be expected to be materially adverse to the
interests of the Administrative Agent or the Lenders.
Section 10.9    Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.1(s) or (b) pursuant to the reasonable requirements of the business
of

98

--------------------------------------------------------------------------------




the Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Borrower, such other Loan
Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, no payments may be made with respect to any items set forth on such
Schedule 7.1(s) if a Default or Event of Default exists or would result
therefrom.
Section 10.10    Environmental Matters.
Except as could not reasonably be expected to result in a Material Adverse
Effect, the Borrower shall not, and shall not permit any other Loan Party, any
other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from any of the Properties or
Hybrid Assets in violation of any Environmental Law or in a manner that could
reasonably be expected to lead to any environmental claim or pose a risk to
human health, safety or the environment. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.
Section 10.11    Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.
ARTICLE XI    
DEFAULT
Section 11.1    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(i)    Default in Payment. The Borrower or any Loan Party shall fail to pay (i)
any amount due on the Revolving Maturity Date, (ii) any principal of any of the
Loans or any Reimbursement Obligation when due (whether upon demand, at
maturity, by reason of acceleration or otherwise) under this Agreement or any of
the other Loan Documents, or (iii) any interest or any other amount due (whether
upon demand, at maturity, by reason of acceleration or otherwise) under this
Agreement, any other Loan Document within five (5) Business Days of the same
being due.
(j)    Default in Performance.

99

--------------------------------------------------------------------------------




(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Article IX or Article X (other than Section 10.5, Section 10.9 or
Section 10.10); or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document
(including, without limitation, in Section 10.5, Section 10.9 or Section 10.10)
to which it is a party and not otherwise mentioned in this Section, and in the
case of this subsection (b)(ii) only, such failure shall continue for a period
of thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.
(k)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.
(l)    Indebtedness Cross Default.
(i)    Spirit REIT, the Borrower, any other Loan Party or any other Subsidiary
shall fail to make any payment when due and payable in respect of any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of (1)
$50,000,000 or more with respect to recourse Indebtedness, and/or (2)
$100,000,000 or more with respect to Nonrecourse Indebtedness (“Material
Indebtedness”); provided, that notice from the Borrower of the intent to execute
a deed-in-lieu of foreclosure (or otherwise deliver the collateral securing the
facility to lender), judicial foreclosure or other similar satisfaction of such
Nonrecourse Indebtedness shall be a cure to such Event of Default; or
(ii)    Subject to the proviso at the end of clause (d)(i) above, (x) the
maturity of any Material Indebtedness shall have been accelerated in accordance
with the provisions of any indenture, contract or instrument evidencing,
providing for the creation of or otherwise concerning such Material Indebtedness
or (y) any Material Indebtedness shall have been required to be prepaid,
repurchased, redeemed or defeased prior to the stated maturity thereof; or
(iii)    Subject to the proviso at the end of clause (d)(i) above, any other
event shall have occurred and be continuing which, with or without the passage
of time, the giving of notice, or otherwise, would permit any holder or holders
of any Material Indebtedness, any trustee or agent acting on behalf of such
holder or holders or any other Person, to accelerate

100

--------------------------------------------------------------------------------




the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity.
(m)    Voluntary Bankruptcy Proceeding. Spirit REIT, the Borrower or any
Material Subsidiary (other than an Excluded Subsidiary) shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
(n)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Spirit REIT, the Borrower or any Material Subsidiary (other
than an Excluded Subsidiary) in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive days, or an order granting the
remedy or other relief requested in such case or proceeding (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.
(o)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).
(p)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief (other than those related to actions
contemplated by the proviso to clause (d)(i) above) shall be entered against the
Borrower, any other Loan Party, or any other Subsidiary by any court or other
tribunal and (i) such judgment or order shall continue for a period of sixty
(60) days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or

101

--------------------------------------------------------------------------------




orders entered against the Borrower, any other Loan Party or any other
Subsidiary, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.
(q)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary.
(r)    ERISA.
(iv)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to Spirit REIT or the Borrower aggregating in
excess of $50,000,000; or
(v)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $50,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(s)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
(t)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than thirty-five (35%) of the total voting power
of the then outstanding voting stock of Spirit REIT (other than (A) those mutual
funds or other similar entities permitted by Spirit REIT to do so under
pass-through interpretation of their equity ownership or (B) those which do not
receive the contractual rights to appoint directors of Spirit REIT in connection
with the acquisition of voting stock (including for this purpose stock
convertible to voting stock or any combination thereof), unless such right is
obtained in connection with a merger or acquisition resulting in such person or
group receiving the right (directly or indirectly) to appoint a majority of the
board of directors of Spirit REIT);

102

--------------------------------------------------------------------------------




(ii)    During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such twelve (12) month
period constituted the Board of Directors of Spirit REIT (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of Spirit REIT was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved but excluding any director whose initial nomination for, or assumption
of office as, a director occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors) cease for any
reason to constitute a majority of the Board of Directors of Spirit REIT then in
office;
(iii)    Spirit REIT ceases to own and control, directly or indirectly, at least
sixty-seven percent (67%) of the outstanding Equity Interests of the Borrower;
or
(iv)    Spirit REIT or a Wholly Owned Subsidiary of Spirit REIT ceases to be the
sole general partner of the Borrower or ceases to have the sole and exclusive
power to exercise all management and control over the Borrower.
Section 11.2    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(ff)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account, and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan

103

--------------------------------------------------------------------------------




Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties, and (2) terminate the Commitments and the Swingline
Commitment and the obligation of the Issuing Banks to issue Letters of Credit
hereunder.
(gg)    Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
(hh)    Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
(ii)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.
(jj)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) in the
case of a Specified Derivatives Provider, to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) in the case of a Specified Derivatives Provider, to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) in the case of a Specified Derivatives
Provider, to set off or proceed against deposit account balances, securities
account balances and other property and amounts held by such Specified
Derivatives Provider and (d) to prosecute any legal action against the Borrower,
any Loan Party or other Subsidiary to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.
Section 11.3    Remedies Upon Default.
Upon the occurrence of a Default specified in Section 11.1(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.
Section 11.4    Marshaling; Payments Set Aside.

104

--------------------------------------------------------------------------------




No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
Section 11.5    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:
(a)    to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Banks and Swingline Lender in proportion
to the respective amounts described in this clause (a) payable to them;
(b)    to the payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;
(c)    to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;
(d)    to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (d) payable to them;
(e)    to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;
(f)    to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount

105

--------------------------------------------------------------------------------




of an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent for deposit into the Letter of Credit Collateral Account;
and
(g)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII for itself and its Affiliates as if a “Lender” party hereto.
Section 11.6    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders as provided
herein, a security interest in all of its right, title and interest in and to
the Letter of Credit Collateral Account and the balances from time to time in
the Letter of Credit Collateral Account (including the investments and
reinvestments therein provided for below). The balances from time to time in the
Letter of Credit Collateral Account shall not constitute payment of any Letter
of Credit Liabilities until applied by the applicable Issuing Bank as provided
herein. Anything in this Agreement to the contrary notwithstanding, funds held
in the Letter of Credit Collateral Account shall be subject to withdrawal only
as provided in this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Revolving Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the

106

--------------------------------------------------------------------------------




applicable Issuing Bank for the payment made by such Issuing Bank to the
beneficiary with respect to such drawing.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.4(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.7    Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul

107

--------------------------------------------------------------------------------




the acceleration and its consequences. The provisions of the preceding sentence
are intended merely to bind all of the Lenders to a decision which may be made
at the election of the Requisite Lenders, and are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.
Section 11.8    Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.9    Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and each of the other Loan
Documents, of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders, the Specified Derivatives Providers may be selective
and no failure or delay by any such Lender Party in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a

108

--------------------------------------------------------------------------------




proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article XI and (y) in addition to the matters set forth in clauses (ii), (iv)
and (v) of the preceding proviso and subject to Section 3.3, any Lender may,
with the consent of the Requisite Lenders, enforce any rights and remedies
available to it and as authorized by the Requisite Lenders.
ARTICLE XII    
THE ADMINISTRATIVE AGENT
Section 12.1    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders

109

--------------------------------------------------------------------------------




of any of the Obligations; provided, however, that, notwithstanding anything in
this Agreement to the contrary, the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2    Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender and/or a Specified Derivatives Provider, as the case may be, under
this Agreement, any other Loan Document and/or any Specified Derivatives
Contract, as the case may be, as any other Lender and/or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other Affiliate thereof as if it
were any other bank and without any duty to account therefor to the Issuing
Banks, the other Lenders or any Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower, any other Loan Party or any other Subsidiary for services in
connection with this Agreement, any Specified Derivatives Contract, or otherwise
without having to account for the same to the Issuing Banks, the other Lenders
or any Specified Derivatives Providers. The Issuing Banks and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.
Section 12.3    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under

110

--------------------------------------------------------------------------------




the express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such
requested determination, consent or approval; provided, however, that, any such
deemed approval or consent: (i) shall be effective against a Lender only if the
written notice to such Lender was sent to no fewer than two (2) persons at such
Lender in an envelope marked “PRIORITY” and contained a bold-faced, conspicuous
(in a font size that is not less than fourteen (14)) legend at the top of the
first page thereof stating “NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE
SPIRIT REALTY, L.P. CREDIT AGREEMENT FAILURE TO RESPOND TO THIS REQUEST WITHIN
TEN (10) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED” and (ii)
shall not apply to any matter requiring such Lender’s consent under Section
13.6(b) hereof; it being expressly agreed that such matters shall in no event be
the subject of deemed approval or consent.
Section 12.4    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 12.5    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be

111

--------------------------------------------------------------------------------




responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders Parties in
any such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 12.6    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its Pro Rata Share (determined
as of the time that the applicable reimbursement is sought) of any out‑of‑pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out‑of‑pocket expenses
(including counsel fees) shall be advanced

112

--------------------------------------------------------------------------------




by the Lenders on the request of the Administrative Agent notwithstanding any
claim or assertion that the Administrative Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Administrative
Agent that the Administrative Agent will reimburse the Lenders if it is actually
and finally determined by a court of competent jurisdiction that the
Administrative Agent is not so entitled to indemnification. The agreements in
this Section shall survive the payment of the Loans and all other Obligations
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 12.7    Lender Credit Decision, Etc.
Each of the Lenders and each Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and each Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or any Issuing Bank with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders and each Issuing Bank acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank.

113

--------------------------------------------------------------------------------




Section 12.8    Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further, that such Lenders and
such Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or each Issuing Bank were itself
the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as an Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of an Issuing Bank and the Swingline Lender hereunder
and under the other Loan Documents and (ii) any successor Issuing Bank shall
issue letters of credit in substitution for all Letters of Credit issued by the
Resigning Lender as Issuing Banks outstanding at the time of such succession
(which letters of credit issued in substitutions shall be deemed to be Letters
of Credit issued hereunder) or make other arrangements satisfactory to the
Resigning Lender to effectively assume the obligations of the Resigning Lender
with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
XII shall continue to inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.
Section 12.9    Titled Agents.

114

--------------------------------------------------------------------------------




Each of the Arrangers, Syndication Agent and Documentation Agents (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, any Lender, any Issuing Bank, the Borrower or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.
Section 12.10    Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.
ARTICLE XIII    
MISCELLANEOUS
Section 13.1    Notices.
Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
Spirit Realty, L.P.
16767 N. Perimeter Drive, Suite 210
Scottsdale, AZ 85260
Attention: Chief Financial Officer
Telecopy Number: (480) 256-1100
with a copy to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071
Attention: Glen B. Collyer, Esq.
Telecopy Number: (213) 891-8701
Telephone Number: (213) 891-8763

115

--------------------------------------------------------------------------------




If to the Administrative Agent:
Wells Fargo Bank, National Association
10 South Wacker Drive
Chicago, IL 60606
Attention: Winita Lau
Telecopy Number: (312) 782-0969
Telephone Number: (312) 269-4848
with a copy to:
Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd Floor
Chicago, IL 60606
Attention: Karen Turnbull Skutt
Telecopy Number: (312) 782-0969
Telephone Number: (312) 269-4809
If to the Administrative Agent under Article II:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: David DeAngelis
Telecopier: (866) 595-7861
Telephone: (612) 667-4773
If to Wells Fargo as the Issuing Bank:
Wells Fargo Bank, National Association
10 South Wacker Drive
Chicago, IL 60606
Attention: Winita Lau
Telecopy Number: (312) 782-0969
Telephone Number: (312) 269-4848
with a copy to:
Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd Floor
Chicago, IL 60606
Attention: Karen Turnbull Skutt
Telecopy Number: (312) 782-0969
Telephone Number: (312) 269-4809
If to Deutsche Bank AG New York Branch as the Issuing Bank:
Deutsche Bank AG, NY Branch
60 Wall Street

116

--------------------------------------------------------------------------------




New York, NY 10005
Attention: Karthik Krishnan
Telecopy Number: (866) 240-3622
Telephone Number: (904) 520-5449
If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) Business Days after
the deposit in the United States Postal Service mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Banks and Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 9.5 to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 13.2    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable, documented (i.e., invoiced to Borrower by Administrative Agent),
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable and documented (i.e.,
invoiced to Borrower by Administrative Agent) fees and disbursements of counsel
to the Administrative Agent and all costs and expenses of the Administrative
Agent in connection with the use of IntraLinks, SyndTrak or other similar
information transmission systems in connection with the Loan Documents and of
the Administrative Agent in connection with the review of Properties for
inclusion in calculations of the Unencumbered Pool and the Administrative
Agent’s other activities under Article IV and the reasonable and documented
(i.e., invoiced to Borrower by

117

--------------------------------------------------------------------------------




the applicable party) fees and disbursements of counsel to the Administrative
Agent relating to all such activities, (b) to pay or reimburse the
Administrative Agent, the Issuing Banks and the Lenders for all their documented
(i.e., invoiced to Borrower by the applicable party) costs and expenses
reasonably incurred in connection with the enforcement, “workout” or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the reasonable
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Administrative Agent
pursuant to the Loan Documents, (c) without duplication of amounts payable under
Sections 3.10(c) and 3.10(d), to pay, and indemnify and hold harmless the
Administrative Agent, the Issuing Banks and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, any
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, such Issuing Bank or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(e) or 11.1(f), including, without limitation (i) any
motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder. Notwithstanding the foregoing, in the case of legal
fees and expenses, Borrower’s reimbursement obligations under this Section shall
be limited to the fees, disbursements and other charges of one counsel to the
Indemnified Parties (other than in connection with a dispute among any
Indemnified Parties resulting from claims against any Titled Agent in its
capacity or in fulfilling its role such or any similar role hereunder or in
connection herewith) and, if reasonably necessary, one additional local counsel
for the Indemnified Parties in each relevant jurisdiction and one additional
special counsel for the Indemnified Parties in each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional counsel
(and, if applicable, one additional local counsel in each relevant jurisdiction
and one additional special counsel in each relevant specialty) to the affected
Indemnified Parties similarly situated and taken as a whole.
Section 13.3    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice

118

--------------------------------------------------------------------------------




being hereby expressly waived, but in the case of an Issuing Bank, a Lender, an
Affiliate of an Issuing Bank or a Lender, or a Participant, subject to receipt
of the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, such Issuing Bank
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 13.4    Litigation; Jurisdiction; Other Matters; Waivers.
(g)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, EACH ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(h)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK

119

--------------------------------------------------------------------------------




SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(i)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT,
PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.
(j)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.5    Successors and Assigns.

120

--------------------------------------------------------------------------------




(h)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender (provided,
that the foregoing shall not impair the express rights of the Loan Parties under
Section 10.4), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (e) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(i)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans, then such

121

--------------------------------------------------------------------------------




assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not already
a Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender; and
(C)    the consent of the Swingline Lender, Wells Fargo (if Wells Fargo is an
Issuing Bank) and each other Issuing Bank with any outstanding Letter of Credit
at such time, if any, which consent shall not be unreasonably withheld or
delayed, shall be required for any assignment in respect of a Revolving
Commitment, if such assignment is to a Person that is not already a Revolving
Lender.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender at such time) for each assignment (which fee the
Administrative Agent may, in its sole discretion, elect to waive), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. If requested by the transferor Lender or the
Assignee, upon the consummation of any assignment, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

122

--------------------------------------------------------------------------------




(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Amendments to Schedule 1.1(a). The Administrative Agent may
unilaterally amend Schedule 1.1(a) attached hereto to reflect any assignment
effected hereunder.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

123

--------------------------------------------------------------------------------




(j)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(k)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural Person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty except as contemplated by Section 8.14, in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 5.1, 5.4
(subject to the requirements and limitations therein, including the requirements
under Section 3.10(g) (it being understood that the documentation required under
Section 3.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 5.6 as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 5.1 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.6 with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 13.3 as though it were a Lender; provided that such Participant
agrees to be subject to Section 3.3 as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest

124

--------------------------------------------------------------------------------




in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(l)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(m)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(n)    Intentionally Omitted.
(o)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 13.6    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
existence and/or continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written

125

--------------------------------------------------------------------------------




consent of each Loan Party which is party thereto. Subject to the immediately
following subsection (b), any term of this Agreement or of any other Loan
Document relating solely to the rights or obligations of the Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is a party thereto). Notwithstanding anything to the
contrary contained in this Section, the Fee Letter may only be amended, and the
performance or observance by any Loan Party thereunder may only be waived, in a
writing executed by the parties to such Fee Letter.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(vi)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;
(vii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(viii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(ix)    modify the definitions of “Revolving Maturity Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage”, otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the Revolving Maturity Date, in each case, without the
written consent of each Revolving Lender;
(x)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(xi)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;
(xii)    release Spirit REIT from its obligations under the Guaranty or release
all or substantially all of the other Guarantors from their obligations under
the Guaranty, other

126

--------------------------------------------------------------------------------




than as expressly permitted under this Agreement or the other Loan Documents
without the written consent of each Lender; or
(xiii)    amend, or waive the Borrower’s compliance with, Section 2.16 without
the written consent of each Lender.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue and shall continue to exist
until such time as such Event of Default is waived in writing in accordance with
the terms of this Section, notwithstanding any attempted cure or other action by
the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.
(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or

127

--------------------------------------------------------------------------------




inconsistency so long as to do so would not adversely affect the interests of
the Lenders and the Issuing Banks and the Administrative Agent provides notice
to Lenders of such amendment. Any such amendment shall become effective without
any further action or consent of any of other party to this Agreement.
Section 13.7    Non-Liability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.
Section 13.8    Confidentiality.
The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder; (f)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it; (h)
to bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the prior written consent of

128

--------------------------------------------------------------------------------




the Borrower. Notwithstanding the foregoing, the Administrative Agent, each
Issuing Bank and each Lender may disclose any such confidential information,
without notice to the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Administrative
Agent, such Issuing Bank or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent, such Issuing Bank or such Lender.
As used in this Section, the term “Information” means all information received
from the Borrower, any other Loan Party, any other Subsidiary or Affiliate
relating to any Loan Party or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a non-confidential basis prior to disclosure by the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 13.9    Indemnification.
(d)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including,
without limitation, Environmental Claims), damages, liabilities and related
expenses (including, without limitation, the documented (i.e., invoiced) fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary but other than such
Indemnified Party and its Related Parties), arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby or by the other Loan
Documents, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary, or any Environmental Claim related
in any way to the Borrower, any other Loan Party or any other Subsidiary, (iv)
any actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including,
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby,

129

--------------------------------------------------------------------------------




including, without limitation, documented (i.e., invoiced) attorneys and
consultant’s fees; provided, however, that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party.
Notwithstanding the foregoing, in the case of legal fees and expenses,
reimbursement obligations hereunder shall be limited to the documented (i.e.,
invoiced) fees, disbursements and other charges of one counsel to the
Indemnified Parties (other than in connection with a dispute among Indemnified
Parties resulting from claims against any Titled Agent in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
hereunder or in connection herewith) and, if reasonably necessary, one local
counsel for the Indemnified Parties in each relevant jurisdiction and one
special counsel with respect to each relevant specialty, and in the case of an
actual or perceived conflict of interest, one additional counsel (and, if
applicable, one additional local counsel in each relevant jurisdiction and one
additional special counsel in each relevant specialty) to the affected
Indemnified Parties similarly situated and taken as a whole. This Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages etc. arising from any non-Tax claim.
(e)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(f)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.10    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in Section
2.4(b)), (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and no Issuing Bank is obligated under this Agreement to issue
Letters of Credit and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full. The
indemnities to which the Administrative Agent, the Issuing Banks and the Lenders
are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.6, 13.2 and
13.9 and any other provision of this Agreement and the other Loan Documents, and
the provisions of Section 13.4, shall continue in full force and effect and
shall protect the Administrative Agent, the Issuing Banks and the Lenders (i)
notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with

130

--------------------------------------------------------------------------------




respect to all matters and events existing on or prior to the date such party
ceased to be a party to this Agreement.
Section 13.11    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.12    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.13    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.14    Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.
Section 13.15    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.16    Limitation of Liability.
None of the Administrative Agent, any Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in

131

--------------------------------------------------------------------------------




any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.
Section 13.17    Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no verbal agreements among the
parties hereto. To the extent any term of this Agreement is inconsistent with a
term of any other Loan Document to which the parties of this Agreement are
party, the term of this Agreement shall control to the extent of such
inconsistency.
Section 13.18    Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.
Section 13.19    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
Section 13.20    Time.
Time is of the essence with respect to each provision of this Agreement and the
other Loan Documents.
Section 13.21    Schedules.
For administrative convenience, all Schedules attached hereto as of the date
hereof are made as of March 15, 2015. Borrower represents and warrants that
since March 15, 2015, there has been no material change in any matter disclosed
by, or set forth in, the Schedules. The replacement schedules delivered to
Administrative Agent pursuant to Section 9.1, made as of March 31, 2015, shall
upon Administrative Agent’s written approval (as so approved the “Replacement
Schedules”) automatically, with no further action by any party, replace the
Schedules initially attached hereto (the “Replacement Date”). From and after the
Replacement Date, all references in the Loan Documents to the Schedules attached
to the Credit Agreement shall mean and refer to the Replacement Schedules.
Section 13.22    Special Covenants Regarding Sanctions, Anti-Corruption,
Anti-Money Laundering.

132

--------------------------------------------------------------------------------




Spirit REIT and its Subsidiaries shall not, directly or indirectly, use the
proceeds of any borrowing or proceeds of any other extension of credit hereunder
or lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity (i) for any purpose
that to the actual knowledge of the Borrower would violate Anti-Corruption Laws;
(ii) to the actual knowledge of the Borrower, would fund any activities of or
business with any individual or entity that, at the time of such funding, is (A)
the subject of Sanctions or (B) in any “Designated Jurisdiction”, in each case
in violation in any material respect of any Sanctions; or (iii) in any other
manner that to the actual knowledge of Borrower will result in a material
violation by any individual or entity (including any individual or entity
participating in the financing transaction contemplated by this Agreement,
whether as a Lender, Titled Agent, Administrative Agent or otherwise) of
Sanctions, the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating to any of the foregoing or successor
statute to any of the foregoing.
[Signatures on Following Pages]

133

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their authorized officers all as of the day and
year first above written.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    
[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Credit Agreement]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender and as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to Credit Agreement]
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By:    
Name:    
Title:    


By:    
Name:    
Title:    


[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
BANK OF AMERICA, N.A.,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
JP MORGAN CHASE BANK, N.A.,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
ROYAL BANK OF CANADA,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
SUNTRUST BANK,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]










--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
BARCLAYS BANK PLC,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]










--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
CAPITAL ONE BANK NATIONAL ASSOCIATION,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]








--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
MORGAN STANLEY BANK, N.A.,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
REGIONS BANK,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]










--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender
By:    
Name:    
Title:    
[Signatures Continued on Next Page]










--------------------------------------------------------------------------------




[Signature Page to Credit Agreement]
RAYMOND JAMES BANK, N.A.,
as a Lender
By:    
Name:    
Title:    
[End Signatures]






--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
COMMITMENT AMOUNTS AND COMMITMENT PERCENTAGES
Lender
Commitment Amount
Pro Rata Share
Wells Fargo Bank, National Association
$75,000,000.00
12.500000000%
Deutsche Bank AG New York Branch
$75,000,000.00
12.500000000%
Bank of America, N.A.
$60,000,000.00
10.000000000%
JP Morgan Chase Bank, N.A.
$60,000,000.00
10.000000000%
Royal Bank of Canada
$60,000,000.00
10.000000000%
SunTrust Bank
$60,000,000.00
10.000000000%
Barclays Bank PLC
$40,000,000.00
6.666666667%
Capital One Bank National Association
$40,000,000.00
6.666666667%
Morgan Stanley Bank, N.A.
$40,000,000.00
6.666666667%
Regions Bank
$40,000,000.00
6.666666666%
Citizens Bank, National Association
$35,000,000.00
5.833333333%
Raymond James Bank, N.A.
$15,000,000.00
2.500000000%
TOTAL
$600,000,000.00
100%




Schedule 1.1 (a)

--------------------------------------------------------------------------------




SCHEDULE 1.1(b)
LOAN PARTIES
[BORROWER TO PROVIDE]



Schedule 1.1 (b)

--------------------------------------------------------------------------------




SCHEDULE 1.1(c)
PERMITTED LIENS
[BORROWER TO PROVIDE]



Schedule 1.1 (c)

--------------------------------------------------------------------------------




SCHEDULE 1.1(d)
UNENCUMBERED POOL ASSETS
[BORROWER TO PROVIDE]



Schedule 1.1(d)

--------------------------------------------------------------------------------




SCHEDULE 7.1(b)
OWNERSHIP STRUCTURE
[BORROWER TO PROVIDE]



Schedule 7.1 (b)

--------------------------------------------------------------------------------




SCHEDULE 7.1(f)(i)
LIST OF PROPERTIES AND HYBRID ASSETS
[BORROWER TO PROVIDE]



Schedule 7.1(f)(i)

--------------------------------------------------------------------------------




SCHEDULE 7.1(f)(ii)
ELIGIBLE ASSETS
[BORROWER TO PROVIDE]



Schedule 7.1(f)(ii)

--------------------------------------------------------------------------------




SCHEDULE 7.1(g)
INDEBTEDNESS AND GUARANTIES
[BORROWER TO PROVIDE]



Schedule 7.1(g)

--------------------------------------------------------------------------------




SCHEDULE 7.1(h)
MATERIAL CONTRACTS
[BORROWER TO PROVIDE]



Schedule 7.1(h)

--------------------------------------------------------------------------------




SCHEDULE 7.1(i)
LITIGATION
[BORROWER TO PROVIDE]



Schedule 7.1(i)

--------------------------------------------------------------------------------




SCHEDULE 7.1(s)
AFFILIATE TRANSACTIONS
[BORROWER TO PROVIDE]



Schedule 7.1(s)

--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
[between] [among][the][each] Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each] Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement identified below (as amended from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any revolving credit commitments, revolving loans, letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the] [any] Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:    ______________________________

A-1

--------------------------------------------------------------------------------




______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower(s):        Spirit Realty, L.P., a Delaware limited partnership
4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
5.    Credit Agreement:    Credit Agreement, dated as of March 31, 2015, among
Borrower, the Lenders parties thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other parties thereto from time to time
Assigned Interest[s]:
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
 
 
 
 

7.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT, WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
8.    Trade Date:        ______________]
[Remainder of this page intentionally left blank]



A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Assignment and Assumption Agreement as of the Effective Date.
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:    
Name:    
Title:    
[NAME OF ASSIGNOR]
By:    
Name:    
Title:    
ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:    
Name:    
Title:    
[NAME OF ASSIGNEE]
By:    
Name:    
Title:    

A-1

--------------------------------------------------------------------------------




CONSENTED AND ACCEPTED:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:    
Name:    
Title:    
[CONSENTED TO:]
[NAME OF RELEVANT PARTY OR PARTIES]
By:    
Name:    
Title:    



A-2

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1 or
9.2 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with

A-3

--------------------------------------------------------------------------------




their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



A-4

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF DISBURSEMENT INSTRUCTION AGREEMENT


Borrower: Spirit Realty, L.P., a Delaware limited partnership


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 1012791 made pursuant to that certain Credit Agreement, dated
as of March 31, 2015, among Borrower, Administrative Agent, Wells Fargo
Securities, LLC, Lenders and the other parties thereto from time to time, as
amended from time to time


Effective Date: March 31, 2015


Check applicable box:


X New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

   Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:
1.    to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;
2.    to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and
3.    to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.
Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”
Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to Section 2.5(b) of the Credit Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

B-1



--------------------------------------------------------------------------------




A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.
See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



B-2



--------------------------------------------------------------------------------






Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 
Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:






B-3



--------------------------------------------------------------------------------






Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination


Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 
Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.





Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 





Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:




B-4



--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



B-5



--------------------------------------------------------------------------------




ADDITIONAL TERMS AND CONDITIONS TO THE DISBURSEMENT INSTRUCTION AGREEMENT
Definitions. The following capitalized terms shall have the meanings set forth
below:
“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.
Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.
Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.
Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal

B-6



--------------------------------------------------------------------------------




constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.
Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.
International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.
Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.
Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

B-7



--------------------------------------------------------------------------------







B-8



--------------------------------------------------------------------------------




CLOSING EXHIBIT
WIRE INSTRUCTIONS
ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES
All wire instructions must contain the following information:
Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State


Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)






B-9



--------------------------------------------------------------------------------




SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS
ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES
All wire instructions must contain the following information:


Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State


Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)








B-10



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF GUARANTY
THIS GUARANTY dated as of ______________, 20__ (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (subject to Section 33(b) hereunder, all of the
undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of the date
hereof, by and among Spirit Realty, L.P., a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.5 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), for its benefit and the benefit of the
Lenders, the Issuing Banks and the Specified Derivatives Providers (the
Administrative Agent, the Lenders, the Swingline Lender, the Issuing Banks, the
Specified Derivatives Providers, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;
WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;
WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the

C-1

--------------------------------------------------------------------------------




“Guarantied Obligations”): (a) all indebtedness and obligations owing by the
Borrower or any other Loan Party to any Lender, the Issuing Bank or the
Administrative Agent under or in connection with the Credit Agreement or any
other Loan Document, including, without limitation, the repayment of all
principal of the Revolving Loans and Swingline Loans, and the Reimbursement
Obligations, and the payment of all interest, fees, charges, attorneys’ fees and
other amounts payable to any Lender, the Issuing Bank or the Administrative
Agent thereunder or in connection therewith; (b) all existing or future payment
and other obligations owing by any Loan Party under any Specified Derivatives
Contract (other than any Excluded Swap Obligation); (c) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (d) all
expenses, including, without limitation, attorneys’ fees and disbursements, that
are incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (e) all other Guaranteed Obligations.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect until a Discharge of Guarantied
Obligations without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;
(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;

C-2

--------------------------------------------------------------------------------




(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;
(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;
(h)    any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;
(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Guarantied Party;
(k)    any change in the corporate existence, structure or ownership of any Loan
Party;
(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or
(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
Section 4.    Action with Respect to Guarantied Obligations. The Guaranteed
Parties may, in accordance with the applicable provisions of the Guarantied
Documents, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied

C-3

--------------------------------------------------------------------------------




Obligations or changing the interest rate that may accrue on any of the
Guarantied Obligations; (b) amend, modify, alter or supplement any Guarantied
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
any of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.
Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Guarantied Documents, as if
the same were set forth herein in full; provided, that each reference in each
such representation and warranty to any Borrower’s knowledge shall, for the
purposes of this Section 5, be deemed to be a reference to such Guarantor’s
knowledge.
Section 6.    Covenants. Each Guarantor will comply with all covenants with
which the Borrower is to cause such Guarantor to comply under the terms of the
Credit Agreement or any of the other Guarantied Documents.
Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 8.    Inability to Accelerate. If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise, from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, to the extent permitted by Applicable Law, the Administrative Agent
and/or the other Guarantied Parties shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.
Section 9.    Reinstatement of Guarantied Obligations. If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

C-4

--------------------------------------------------------------------------------




Section 10.    Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until a Discharge of the Guarantied Obligations. If any
amount shall be paid to such Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, such Guarantor shall
hold such amount in trust for the benefit of the Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
to Cash Collateralize any Guarantied Obligations, as applicable, in accordance
with the terms of the Credit Agreement.
Section 11.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), subject to the
provisions of Section 3.10 of the Credit Agreement.
Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, at any time while an Event of Default exists, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Guarantied Party (other than the Administrative
Agent), subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party to or
for the credit or the account of such Guarantor against and on account of any of
the Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
Section 13.    Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including, without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from or any
other Loan Party on account of or in any manner in respect of any Junior Claim
until a Discharge of the Guarantied Obligations.
Section 14.    Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but

C-5

--------------------------------------------------------------------------------




not exceed, the maximum amount which would not otherwise cause the obligations
of such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) to be avoidable or unenforceable against such Guarantor in
such Proceeding as a result of Applicable Law, including, without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the other Guarantied Parties hereunder to the maximum extent that would not
cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Avoidance Provisions, and no Guarantor or any other Person shall have
any right or claim under this Section as against the Guarantied Parties that
would not otherwise be available to such Person under the Avoidance Provisions.
Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.
Section 16.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

C-6

--------------------------------------------------------------------------------




Section 17.    WAIVER OF JURY TRIAL.
(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR IN CONNECTION WITH OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG EACH OF THE GUARANTORS AND THE GUARANTIED PARTIES OF ANY KIND OR NATURE
RELATING TO THIS GUARANTY.
(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER
GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO

C-7

--------------------------------------------------------------------------------




PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE ENFORCEMENT
BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.
(c)    EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO EACH GUARANTOR AT ITS ADDRESS FOR NOTICES
PROVIDED FOR HEREIN. SHOULD EACH GUARANTOR FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING
THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.
(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.
Section 18.    Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.
Section 19.    Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
Section 20.    Termination.
(a) Except as provided in Section 20(b) below, this Guaranty shall remain in
full force and effect with respect to each Guarantor until the Discharge of
Guarantied Obligations. Upon the Discharge of Guarantied Obligations, this
Guaranty and all obligations hereunder shall be terminated automatically without
further action by any Person.
(b) If (i) all of the Equity Interests of any Guarantor or any of its successors
in interest hereunder shall be sold or otherwise disposed of in accordance with
the terms and conditions of

C-8

--------------------------------------------------------------------------------




Section 10.4 of the Credit Agreement to a Person that is not a Loan Party or
(ii) a Guarantor that is no longer required to be a party to this Guaranty
pursuant to Section 8.14(b) or (c) of the Credit Agreement, then in the case of
each of clauses (i) and (ii) of this Section 20(b), the guaranty of such
Guarantor or such successor in interest hereunder shall automatically be
discharged and released without further action by any Person, effective upon
satisfaction of the conditions set forth in the Credit Agreement.
(c) Upon the Discharge of Guarantied Obligations or a release of any Guarantor
from this Guaranty in accordance with Section 20(b), the Administrative Agent
shall deliver to the Borrower or such Guarantor a letter or other release
confirming such discharge or release, as applicable.
Section 21.    Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Guarantied Documents, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
Section 22.    Joint and Several Obligations. the obligations of the Guarantors
HEREUNDER SHALL BE joint and several, and ACCORDINGLY, each Guarantor CONFIRMS
THAT IT is liable for the full amount of the “GUARANTEED Obligations” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23.    Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.6
of the Credit Agreement.
Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Central
time, on the date one Business Day after demand therefor.
Section 25.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as

C-9

--------------------------------------------------------------------------------




applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of 3 days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of a
Guarantor or Guarantied Party at the addresses specified; (ii) if telecopied,
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of the immediately preceding
clauses (i) through (iii), non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
Section 26.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 28.    Limitation of Liability. None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.
Section 29.    Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.
Section 30.    Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until the Discharge of
Guarantied Obligations, and none of the Guarantors shall exercise any right or
remedy under this Section against any other Guarantor until the Discharge of
Guarantied Obligations. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against any
other Loan Party in respect of any payment of Guarantied Obligations.
Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate from and after such time, if ever, that such Guarantor shall
cease to be a Guarantor for any reason in accordance with the applicable
provisions of the Loan Documents.

C-10

--------------------------------------------------------------------------------




Section 31.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 32.    Continuing Guaranty. This Guaranty is a continuing guaranty of
payment and not of collection.
Section 33.    Definitions. For the purposes of this Guaranty:
“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.
“Discharge of Guarantied Obligations” shall have occurred when (i) all
Commitments have been terminated, (b) all Letters of Credit have terminated or
expired or been canceled (other than Extended Letters of Credit in respect of
which the Borrower has satisfied the requirements to provide Cash Collateral as
required by the Credit Agreement) and (iii) all Guarantied Obligations shall
have been paid and satisfied in full (other than (1) those expressly stated to
survive termination, (2) contingent obligations as to which no claim, notice of
a claim, action or other proceeding which could give rise to such obligations
has been asserted, made, filed, commenced or threatened in writing, and (3)
obligations and liabilities under any Specified Derivatives Contract as to which
arrangements satisfactory to the applicable Specified Derivatives Provider shall
have been made).
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

C-11

--------------------------------------------------------------------------------




“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
(a)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 8.14 of the Credit Agreement, (c) with respect to any Specified
Derivatives Obligations between any Loan Party (other than the Borrower) and any
Specified Derivatives Provider, the Borrower, and (d) the successors and
permitted assigns of the foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
[Signatures on Following Page]

C-12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
GUARANTORS:
[NAME OF GUARANTOR]
By:    
Name:    
Title:    
Address for Notices for all Guarantors:
c/o Spirit Realty, L.P.
16767 N. Perimeter Drive, Suite 210
Scottsdale, AZ 85260
Attention: Chief Financial Officer
Telecopy Number: (480) 256-1100


BORROWER:
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    

C-13

--------------------------------------------------------------------------------




ANNEX I
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Credit Agreement, dated as of
March 31, 2015, by and among Spirit Realty, L.P., a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 13.5. thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), for its benefit and the benefit of
the other Guarantied Parties.
WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the
Swingline Lender, the Issuing Bank and the other Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;
WHEREAS, the New Guarantor is owned or controlled by the Borrower;
WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;
WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and
WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:
Section 1.    Accession to Guaranty. The New Guarantor hereby agrees that it is
a “Guarantor” under the Guaranty, dated as of March 31, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

C-14

--------------------------------------------------------------------------------




(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 3.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
[Signatures on Following Page]

C-15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.
[NEW GUARANTOR]
By:    
Name:    
Title:    
([CORPORATE] SEAL)
Address for Notices:
c/o Spirit Realty, L.P.
    
    
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________
ACCEPTED:
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
By:    
Name:    
Title:    



C-16

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF NOTICE OF BORROWING
____________, 20__
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attention: David DeAngelis
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of March 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given to such terms in the Credit
Agreement.
1.    Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $___________________.
2.    The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.
3.    The proceeds of such Revolving Loans will be used for
___________________________________________.
4.    The Borrower hereby requests that such Revolving Loans be of the following
Type:
[Check one box only]
ž¨    Base Rate Loan
ž¨    LIBOR Loan, with an initial Interest Period for a duration of:
[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months

D-1

--------------------------------------------------------------------------------




The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such Revolving Loans, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.16 would be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are and shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty is and shall be
true and correct in all respects) with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Revolving Loans contained in Article
VI of the Credit Agreement will have been satisfied or waived at the time such
Revolving Loans are made (it being understood that the Borrower makes no
representation as to whether any condition that by its terms is subject to the
satisfaction of the Administrative Agent has been satisfied).
[Signatures on Following Page]

D-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



D-3

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF NOTICE OF CONTINUATION
____________, 20__
Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attention: David DeAngelis
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of March 31, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.10 of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:
1.
The requested date of such Continuation is ____________, 20__.

2.
The aggregate principal amount of the Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.

3.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.

4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
and (b) the representations and warranties made or

E-1

--------------------------------------------------------------------------------




deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.
[Signatures on Following Page]

E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



E-3

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF CONVERSION
____________, 20__
Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attention: David DeAngelis
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
Pursuant to Section 2.11 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:
1.    The requested date of such Conversion is ______________, 20__.
2.    The Type of Loans to be Converted pursuant hereto is currently:
[Check one box only]
ž¨    Base Rate Loan
ž¨    LIBOR Loan
3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________.

4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:


F-1

--------------------------------------------------------------------------------




[Check one box only]
ž¨    Base Rate Loan
ž¨    LIBOR Loan, with an initial Interest Period for a duration of:
[Check one box only]
ž¨    one month
ž¨    three months
ž¨    six months
The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
and (b) the representations and warranties made or deemed made by the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
are and shall be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents (provided, the certification under this clause shall not be
made in connection with the Conversion of a LIBOR Loan into a Base Rate Loan).
[Signatures on Following Page]

F-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



F-3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF SWINGLINE BORROWING
____________, 20___
Wells Fargo Bank, National Association, as
Administrative Agent
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attention: David DeAngelis
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.
1.
Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower hereby requests
that the Swingline Lender make a Swingline Loan to the Borrower in an amount
equal to $___________________.

2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist, and none of the limits
specified in Section 2.16 would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article VI
of the Credit Agreement will have been satisfied or waived at the time

G-

--------------------------------------------------------------------------------




such Swingline Loan is made (it being understood that the Borrower makes no
representation as to whether any condition that by its terms is subject to the
satisfaction of the Administrative Agent has been satisfied).
If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.5(b) of the Credit Agreement.
[Signatures on Following Page]

G-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



G-

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF REVOLVING NOTE
$______________
_________, 20__

FOR VALUE RECEIVED, the undersigned, SPIRIT REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), to its address as 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (as defined below)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.
This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement, dated as of March 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.5 thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. The Credit Agreement
provides for the acceleration of the maturity of this Revolving Note upon the
occurrence of certain events and for prepayments of Revolving Loans upon the
terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Revolving Note.
[This Revolving Note is given in replacement of the Revolving Note dated _____
__, 20__, in the original principal amount of $_______ previously delivered to
the Lender under the Credit Agreement. THIS REVOLVING NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.]
THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
[Signatures on Following Page]

H-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Revolving Note under seal as of the date written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



H-2

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF SWINGLINE NOTE
$______________
_________, 20__

FOR VALUE RECEIVED, the undersigned, SPIRIT REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to WELLS FARGO BANK,
NATIONAL ASSOCIATION or registered assigns (the “Swingline Lender”) to its
address at 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916,
or at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of __________________ AND NO/100 DOLLARS
($________________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement (defined below)), on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount owing hereunder, at the rates and on the dates provided in the
Credit Agreement.
This Swingline Note is the “Swingline Note” referred to in the Credit Agreement,
dated as of March 31, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 13.5
thereof, the Administrative Agent, and the other parties thereto, and evidences
Swingline Loans made to the Borrower thereunder. Terms used but not otherwise
defined in this Swingline Note have the respective meanings assigned to them in
the Credit Agreement. The Credit Agreement provides for the acceleration of the
maturity of this Swingline Note upon the occurrence of certain events and for
prepayments of Swingline Loans upon the terms and conditions specified therein.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
Time is of the essence for this Swingline Note.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
[Signatures on Following Page]

I-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Swingline Note under seal as of the date first written above.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



I-2

--------------------------------------------------------------------------------




EXHIBIT J-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.5 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    
Name:    
Title:    
Date: ________ __, 20__



J-1

--------------------------------------------------------------------------------




EXHIBIT J-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.5 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable,. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__



J-2

--------------------------------------------------------------------------------




EXHIBIT J-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.5 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    
Name:    
Title:    
Date: ________ __, 20__

J-3

--------------------------------------------------------------------------------







J-3

--------------------------------------------------------------------------------




EXHIBIT J-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.5 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    
Name:    
Title:    

J-4

--------------------------------------------------------------------------------




Date: ________ __, 20__    

J-4

--------------------------------------------------------------------------------




EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement, dated as of March 31, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Spirit Realty, L.P., a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given to them in the Credit Agreement.
Pursuant to Section 9.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Banks and the Lenders that:
1.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries as of, and during the relevant accounting period
ending on, _______________, 20__.
2.    Schedule 1 attached hereto sets forth in reasonable detail as of the end
of such fiscal quarter or fiscal year, as the case may be, (i) the calculations
required to establish whether Spirit REIT was in compliance with the covenants
contained in Section 10.1 of the Credit Agreement, and (ii) a list of all assets
included in the calculation of Unencumbered Asset Value and discloses which
assets have been added or removed from such calculation since the previous list
was delivered to the Administrative Agent. Borrower hereby represents and
warrants that each asset included in the calculation of Unencumbered Asset Value
is an Eligible Asset satisfying all requirements set forth in the definition
thereof in the Credit Agreement.
3.    Schedule 2 attached hereto sets forth a statement of Funds From
Operations.
4.    Schedule 3 attached hereto sets forth a report of newly acquired
Properties and Hybrid Assets, including Net Operating Income, cost and mortgage
debt, if any, of each such Property or Hybrid Asset.
5.    To my knowledge, no Default or Event of Default exists [except as set
forth on Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Borrower (is taking)(is planning to take) with
respect to such condition(s) or event(s)].
[Remainder of this page intentionally left blank.]



K-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Compliance Certificate on and as of ___________, 20__.
SPIRIT REALTY, L.P.,
a Delaware limited partnership
By:    
Name:    
Title:    



K-1

--------------------------------------------------------------------------------




SCHEDULE 1
[To be attached by Borrower]



K-3

--------------------------------------------------------------------------------




SCHEDULE 2
[To be attached by Borrower]



K-4

--------------------------------------------------------------------------------




SCHEDULE 3
[To be attached by Borrower]


SFI-620891736v14

K-5